


EXHIBIT 10.1

 

EXECUTION COPY

 

ASSET AND SHARE PURCHASE AGREEMENT



dated as of


April 2, 2005


among


ADVANSTAR COMMUNICATIONS INC.,


ADVANSTAR, INC.,


ADVANSTAR EXPOSITIONS CANADA LIMITED,


ADVANSTAR.COM, INC.

and

QUESTEX MEDIA GROUP, INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01. Definitions.

 

Section 1.02. Other Definitional and Interpretative Provisions

 

 

 

ARTICLE 2

 

PURCHASE AND SALE

 

 

 

Section 2.01. Purchase and Sale of Assets

 

Section 2.02. Excluded Assets

 

Section 2.03. Assumed Liabilities

 

Section 2.04. Excluded Liabilities

 

Section 2.05. Assignment of Contracts and Rights

 

Section 2.06. Purchase and Sale of Interests

 

Section 2.07. Purchase Price; Allocation of Purchase Price

 

Section 2.08. Closing

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF ACI

 

 

 

Section 3.01. Existence and Power

 

Section 3.02. Corporate Authorization

 

Section 3.03. Governmental Authorization

 

Section 3.04. Noncontravention

 

Section 3.05. Consents

 

Section 3.06. Capitalization

 

Section 3.07. Ownership of Interests

 

Section 3.08. Financial Statements

 

Section 3.09. Absence of Certain Changes

 

Section 3.10. Material Contracts

 

Section 3.11. Litigation

 

Section 3.12. Compliance with Laws and Court Orders; Permits

 

Section 3.13. Properties

 

Section 3.14. Intellectual Property
[a2155207zex-10_1.htm#ex10-1-03_Section3_14_IntellectualProperty__172835]

 

Section 3.15. Circulation
[a2155207zex-10_1.htm#ex10-1-03_Section3_15_Circulation__172845]

 

Section 3.16. Advertisers
[a2155207zex-10_1.htm#ex10-1-03_Section3_16_Advertisers__172849]

 

Section 3.17. Employee Benefit Plans
[a2155207zex-10_1.htm#ex10-1-03_Section3_17_EmployeeBenefitPlans__172856]

 

Section 3.18. Employees
[a2155207zex-10_1.htm#ex10-1-03_Section3_18_Employees__172904]

 

Section 3.19. Labor Matters
[a2155207zex-10_1.htm#ex10-1-03_Section3_19_LaborMatters__172909]

 

Section 3.20. Environmental Compliance
[a2155207zex-10_1.htm#ex10-1-03_Section3_20_EnvironmentalComplian_172914]

 

 

 

--------------------------------------------------------------------------------


 

Section 3.21. Finders’ Fees
[a2155207zex-10_1.htm#ex10-1-03_Section3_21_FindersFees__172927]

 

Section 3.22. Insurance
[a2155207zex-10_1.htm#ex10-1-03_Section3_22_Insurance__172936]

 

Section 3.23. Exhibitors and Sponsors
[a2155207zex-10_1.htm#ex10-1-03_Section3_23_ExhibitorsAndSponsors_172941]

 

Section 3.24. Penciled-in Dates
[a2155207zex-10_1.htm#ex10-1-03_Section3_24_PenciledinDates__172949]

 

 

 

ARTICLE 4
[a2155207zex-10_1.htm#ex10-1-03_Article4RepresentationsAndWarrant_172954]

 

REPRESENTATIONS AND WARRANTIES OF BUYER
[a2155207zex-10_1.htm#ex10-1-03_Article4RepresentationsAndWarrant_172954]

 

 

 

Section 4.01. Existence and Power
[a2155207zex-10_1.htm#ex10-1-03_Section4_01_ExistenceAndPower__173033]

 

Section 4.02. Authorization
[a2155207zex-10_1.htm#ex10-1-03_Section4_02_Authorization__173037]

 

Section 4.03. Governmental Authorization
[a2155207zex-10_1.htm#ex10-1-03_Section4_03_GovernmentalAuthoriza_173047]

 

Section 4.04. Noncontravention
[a2155207zex-10_1.htm#ex10-1-03_Section4_04_Noncontravention__173050]

 

Section 4.05. Financing [a2155207zex-10_1.htm#ex10-1-03_Section4_05__173054]

 

Section 4.06. Purchase for Investment
[a2155207zex-10_1.htm#ex10-1-03_Section4_06_PurchaseForInvestment_173102]

 

Section 4.07. Litigation
[a2155207zex-10_1.htm#ex10-1-03_Section4_07_Litigation__173109]

 

Section 4.08. Finders’ Fees
[a2155207zex-10_1.htm#ex10-1-03_Section4_08_FindersFees__173112]

 

Section 4.09. No Other Representations
[a2155207zex-10_1.htm#ex10-1-03_Section4_09_NoOtherRepresentation_173116]

 

 

 

ARTICLE 5 [a2155207zex-10_1.htm#ex10-1-03_Article5CovenantsOfSellers_173119]

 

COVENANTS OF SELLERS
[a2155207zex-10_1.htm#ex10-1-03_Article5CovenantsOfSellers_173119]

 

 

 

Section 5.01. Conduct of the Business
[a2155207zex-10_1.htm#ex10-1-03_Section5_01__173122]

 

Section 5.02. Access to Information
[a2155207zex-10_1.htm#ex10-1-03_Section5_02_AccessToInformation__173911]

 

Section 5.03. Release of Liens
[a2155207zex-10_1.htm#ex10-1-03_Section5_03_ReleaseOfLiens__174015]

 

Section 5.04. Notices of Certain Events
[a2155207zex-10_1.htm#ex10-1-03_Section5_04_NoticesOfCertainEvent_174019]

 

Section 5.05. No Solicitation
[a2155207zex-10_1.htm#ex10-1-03_Section5_05_NoSolicitation__174023]

 

Section 5.06. Confidentiality of Sellers
[a2155207zex-10_1.htm#ex10-1-03_Section5_06_ConfidentialityOfSell_174027]

 

Section 5.07. Intellectual Property Cooperation
[a2155207zex-10_1.htm#ex10-1-03_Section5_07_IntellectualPropertyC_174032]

 

Section 5.08. Transferred Subsidiary Working Capital
[a2155207zex-10_1.htm#ex10-1-03_Section5_08_TransferredSubsidiary_174036]

 

Section 5.09. Delivery of Monthly Financials
[a2155207zex-10_1.htm#ex10-1-03_Section5_09_DeliveryOfMonthlyFina_174040]

 

Section 5.10. Delivery of Financial Audit
[a2155207zex-10_1.htm#ex10-1-03_Section5_10_DeliveryOfFinancialAu_174042]

 

 

 

ARTICLE 6 [a2155207zex-10_1.htm#ex10-1-03_Article6CovenantsOfBuyer_174055]

 

COVENANTS OF BUYER
[a2155207zex-10_1.htm#ex10-1-03_Article6CovenantsOfBuyer_174055]

 

 

 

Section 6.01. Confidentiality
[a2155207zex-10_1.htm#ex10-1-03_Section6_01_Confidentiality__174046]

 

Section 6.02. Access [a2155207zex-10_1.htm#ex10-1-03_Section6_02_Access__174059]

 

Section 6.03. Trademarks; Tradenames; Change of Corporate Name
[a2155207zex-10_1.htm#ex10-1-03_Section6_03_TrademarksTradenamesC_174107]

 

Section 6.04. Financing
[a2155207zex-10_1.htm#ex10-1-03_Section6_04_Financing__174113]

 

Section 6.05. Use of Copyrights
[a2155207zex-10_1.htm#ex10-1-03_Section6_05_UseOfCopyrights__174123]

 

 

 

ARTICLE 7
[a2155207zex-10_1.htm#ex10-1-03_Article7CovenantsOfBuyerAndSeller_174125]

 

COVENANTS OF BUYER AND SELLERS
[a2155207zex-10_1.htm#ex10-1-03_Article7CovenantsOfBuyerAndSeller_174125]

 

 

 

Section 7.01. Commercially Reasonable Efforts; Further Assurances
[a2155207zex-10_1.htm#ex10-1-03_Section7_01_CommerciallyReasonabl_174130]

 

Section 7.02. Certain Filings
[a2155207zex-10_1.htm#ex10-1-03_Section7_02_CertainFilings__174136]

 

 

ii

--------------------------------------------------------------------------------


 

Section 7.03. Certain Consents
[a2155207zex-10_1.htm#ex10-1-03_Section7_03_CertainConsents__174141]

 

Section 7.04. Collections and Remittances
[a2155207zex-10_1.htm#ex10-1-03_Section7_04_CollectionsAndRemitta_174146]

 

Section 7.05. Public Announcements
[a2155207zex-10_1.htm#ex10-1-03_Section7_05_PublicAnnouncements__174154]

 

Section 7.06. Noncompetition
[a2155207zex-10_1.htm#ex10-1-03_Section7_06_Noncompetition__174158]

 

Section 7.07. Web Services Agreement
[a2155207zex-10_1.htm#ex10-1-03_Section7_07_WebServicesAgreement__174225]

 

Section 7.08. No Breach or Failure of Condition as a Result of Certain Matters
[a2155207zex-10_1.htm#ex10-1-03_Section7_08_NoBreachOrFailureOfCo_174230]

 

Section 7.09. Brazilian Distribution
[a2155207zex-10_1.htm#ex10-1-03_Section7_09_BrazilianDistribution_174233]

 

 

 

ARTICLE 8 [a2155207zex-10_1.htm#ex10-1-03_Article8TaxMatters_174239]

 

TAX MATTERS [a2155207zex-10_1.htm#ex10-1-03_Article8TaxMatters_174239]

 

 

 

Section 8.01. Tax Definitions
[a2155207zex-10_1.htm#ex10-1-03_Section8_01_TaxDefinitions__174242]

 

Section 8.02. Tax Matters
[a2155207zex-10_1.htm#ex10-1-03_Section8_02_TaxMatters__174254]

 

Section 8.03. Tax Returns; Tax Cooperation; Allocation of Taxes
[a2155207zex-10_1.htm#ex10-1-03_Section8_03_TaxReturnsTaxCooperat_174302]

 

Section 8.04. 338(g) Election
[a2155207zex-10_1.htm#ex10-1-03_Section8_04_338gElection__174314]

 

 

 

ARTICLE 9 [a2155207zex-10_1.htm#ex10-1-03_Article9EmployeeMatters_174315]

 

EMPLOYEE MATTERS [a2155207zex-10_1.htm#ex10-1-03_Article9EmployeeMatters_174315]

 

 

 

Section 9.01. Employees and Offers of Employment
[a2155207zex-10_1.htm#ex10-1-03_Section9_01_EmployeesAndOffersOfE_174319]

 

Section 9.02. ACI’s Employee Plans
[a2155207zex-10_1.htm#ex10-1-03_Section9_02_AcisEmployeePlans__174329]

 

Section 9.03. Buyer’s Employee Plans
[a2155207zex-10_1.htm#ex10-1-03_Section9_03_BuyersEmployeePlans__174331]

 

Section 9.04. Commissions
[a2155207zex-10_1.htm#ex10-1-03_Section9_04_Commissions__174343]

 

Section 9.05. COBRA and HIPAA
[a2155207zex-10_1.htm#ex10-1-03_Section9_05_CobraAndHipaa__174346]

 

Section 9.06. At-Will Employment
[a2155207zex-10_1.htm#ex10-1-03_Section9_06_AtwillEmployment__174350]

 

Section 9.07. No Third Party Beneficiaries
[a2155207zex-10_1.htm#ex10-1-03_Section9_07_NoThirdPartyBeneficia_174401]

 

 

 

ARTICLE 10 [a2155207zex-10_1.htm#ex10-1-03_Article10ConditionsToClosing_174407]

 

CONDITIONS TO CLOSING
[a2155207zex-10_1.htm#ex10-1-03_Article10ConditionsToClosing_174407]

 

 

 

Section 10.01. Conditions to Obligations of Buyer and Sellers
[a2155207zex-10_1.htm#ex10-1-03_Section10_01_ConditionsToObligati_174421]

 

Section 10.02. Conditions to Obligation of Buyer
[a2155207zex-10_1.htm#ex10-1-03_Section10_02_ConditionsToObligati_174426]

 

Section 10.03. Conditions to Obligation of the Sellers
[a2155207zex-10_1.htm#ex10-1-03_Section10_03_ConditionsToObligati_174433]

 

 

 

ARTICLE 11
[a2155207zex-10_1.htm#ex10-1-03_Article11SurvivalIndemnification_174436]

 

SURVIVAL; INDEMNIFICATION
[a2155207zex-10_1.htm#ex10-1-03_Article11SurvivalIndemnification_174436]

 

 

 

Section 11.01. Survival
[a2155207zex-10_1.htm#ex10-1-03_Section11_01_Survival__191444]

 

Section 11.02. Indemnification
[a2155207zex-10_1.htm#ex10-1-03_Section11_02_Indemnification__191449]

 

Section 11.03. Procedures
[a2155207zex-10_1.htm#ex10-1-03_Section11_03_Procedures__174452]

 

Section 11.04. Supplemental Schedules
[a2155207zex-10_1.htm#ex10-1-03_Section11_04_SupplementalSchedule_174458]

 

Section 11.05. Calculation of Damages
[a2155207zex-10_1.htm#ex10-1-03_Section11_05_CalculationOfDamages_174502]

 

Section 11.06. Assignment of Claims
[a2155207zex-10_1.htm#ex10-1-03_Section11_06_AssignmentOfClaims__174507]

 

Section 11.07. Exclusivity
[a2155207zex-10_1.htm#ex10-1-03_Section11_07_Exclusivity__174512]

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 12 [a2155207zex-10_1.htm#ex10-1-03_Article12Termination_174515]

 

TERMINATION [a2155207zex-10_1.htm#ex10-1-03_Article12Termination_174515]

 

 

 

Section 12.01. Grounds for Termination
[a2155207zex-10_1.htm#ex10-1-03_Section12_01__174519]

 

Section 12.02. Effect of Termination
[a2155207zex-10_1.htm#ex10-1-03_Section12_02__174525]

 

 

 

ARTICLE 13 [a2155207zex-10_1.htm#ex10-1-03_Article13Miscellaneous_174527]

 

MISCELLANEOUS [a2155207zex-10_1.htm#ex10-1-03_Article13Miscellaneous_174527]

 

 

 

Section 13.01. Notices
[a2155207zex-10_1.htm#ex10-1-03_Section13_01_Notices__174549]

 

Section 13.02. Amendments and Waivers
[a2155207zex-10_1.htm#ex10-1-03_Section13_02_AmendmentsAndWaivers_174556]

 

Section 13.03. Expenses
[a2155207zex-10_1.htm#ex10-1-03_Section13_03_Expenses__174604]

 

Section 13.04. Successors and Assigns
[a2155207zex-10_1.htm#ex10-1-03_Section13_04_SuccessorsAndAssigns_174607]

 

Section 13.05. Governing Law
[a2155207zex-10_1.htm#ex10-1-03_Section13_05_GoverningLaw__174618]

 

Section 13.06. Jurisdiction
[a2155207zex-10_1.htm#ex10-1-03_Section13_06_Jurisdiction__174620]

 

Section 13.07. WAIVER OF JURY TRIAL
[a2155207zex-10_1.htm#ex10-1-03_Section13_07_WaiverOfJuryTrial__174624]

 

Section 13.08. Counterparts; Effectiveness; Third Party Beneficiaries
[a2155207zex-10_1.htm#ex10-1-03_Section13_08_CounterpartsEffectiv_174629]

 

Section 13.09. Entire Agreement
[a2155207zex-10_1.htm#ex10-1-03_Section13_09_EntireAgreement__174632]

 

Section 13.10. Bulk Sales Laws
[a2155207zex-10_1.htm#ex10-1-03_Section13_10_BulkSalesLaws__174637]

 

Section 13.11. Severability
[a2155207zex-10_1.htm#ex10-1-03_Section13_11_Severability__174641]

 

Section 13.12. Disclosure Schedules
[a2155207zex-10_1.htm#ex10-1-03_Section13_12_DisclosureSchedules__174644]

 

 

 

EXHIBIT A  Form of Assignment and Assumption Agreement

 

EXHIBIT B  Form of Real Property Lease Assignment and Assumption

 

EXHIBIT C  Form of Transition Services Agreement

 

EXHIBIT D  Web Services Agreement Term Sheet

 

 

 

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1.01(a)

 

Publications, Shows and Domain Names

Schedule 2.01(a)

 

Transferred Leases

Schedule 2.01(b)

 

Furniture, etc. at Transferred Lease Locations

Schedule 2.01(c)

 

Computers and Printers Otherwise Used in the Business

Schedule 2.01(d)

 

Other Furniture, etc.

Schedule 2.01(e)

 

Telecommunications, Information Technology and Production Equipment

Schedule 2.01(n)

 

Software and Computer Programs

Schedule 2.02(m)

 

Excluded Contracts

Schedule 2.07(b)

 

Allocation Statement

Schedule 3.05

 

Consents

Schedule 3.06(b)

 

Capitalization

Schedule 3.08(a)

 

Statement of Net Liabilities and Statement of Revenue and Direct Operating
Expenses

Schedule 3.08(b)

 

Financial Statements of Transferred Subsidiaries

Schedule 3.08(c)

 

Transferred Subsidiary and HEE Liabilities

Schedule 3.09

 

Absence of Certain Changes

Schedule 3.10

 

Material Contracts

Schedule 3.10(b)

 

Exceptions to Material Contracts

Schedule 3.11

 

Litigation

Schedule 3.13(a)

 

Exceptions and Subsidiary Leases

Schedule 3.13(b)

 

Exceptions to Transferred Leases

Schedule 3.13(c)(i)

 

Certain Permitted Liens

Schedule 3.13(d)

 

Sufficiency of Assets

Schedule 3.14(a)(i)

 

Trademarks and Copyrights

Schedule 3.14(a)(ii)

 

Material Licensed Intellectual Property

Schedule 3.14(a)(iii)

 

Licenses of Material Owned Intellectual Property to Third Parties

Schedule 3.14(e)

 

Notice of Third Party Intellectual Property Infringement

Schedule 3.14(f)

 

Infringement of Material Owned Intellectual Property

Schedule 3.15

 

Circulation

Schedule 3.16

 

Advertisers

Schedule 3.17(a)

 

Employee Plans

Schedule 3.17(e)

 

Litigation Involving Business Employees

Schedule 3.17(f)

 

Post Retirement/Termination Benefits

Schedule 3.18

 

Business Employees

Schedule 3.19

 

Labor Matters

Schedule 3.22

 

Insurance

Schedule 3.23

 

Exhibitors and Sponsors

Schedule 3.24

 

Penciled-in Dates

 

v

--------------------------------------------------------------------------------


 

Schedule 4.05

 

Financing Commitments

Schedule 5.01

 

Interim Operations

Schedule 7.06(a)(i)

 

Buyer Competitive Activity Areas

Schedule 7.08

 

Disclosure of Certain Matters

Schedule 9.03(f)

 

Severance Plan

 

vi

--------------------------------------------------------------------------------


 

ASSET AND SHARE PURCHASE AGREEMENT

 

AGREEMENT dated as of April 2, 2005 among Advanstar Communications Inc., a New
York corporation (“ACI”), Advanstar, Inc., a Delaware corporation (“AI,” and,
together with ACI, the “Share Sellers”), Advanstar Expositions Canada Limited, a
Federal Canadian Corporation (“Advanstar Canada”), Advanstar.com, Inc., a
Delaware corporation (“Advanstar.com” and, together with ACI and Advanstar
Canada, the “Asset Sellers”) and Questex Media Group, Inc., a Delaware
corporation (“Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, the Sellers and the Transferred Subsidiaries (as defined below) are
engaged, among other things, in the business (the “Business”) of publishing,
marketing and selling the publications listed on Schedule 1.01(a) (the
“Publications”); organizing, producing, marketing and selling the trade shows
and conferences listed on Schedule 1.01(a) (the “Shows”); and owning and
operating the web sites (the “Websites”) associated with the domain names listed
on Schedule 1.01(a);

 

WHEREAS, Buyer desires to purchase (i) substantially all of the assets and to
assume certain liabilities of the Business from the Asset Sellers, and the Asset
Sellers desire to sell such assets and transfer such liabilities to Buyer and
(ii) all of the equity interests in Advanstar Brazil and Advanstar Asia (each as
defined below), and the Share Sellers desire to sell such equity interests to
Buyer, in each case upon the terms and subject to the conditions hereinafter set
forth;

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.

 

(a)           The following terms, as used herein, have the following meanings:

 

“Advanstar Asia” means Advanstar Asia Limited, a Hong Kong company.

 

“Advanstar Brazil” means Advanstar Editora e Comunicacoes Ltda., a Brazilian
limited liability company.

 

“Advanstar BVI” means Advanstar Communications (BVI) Ltd., a British Virgin
Islands Company.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.

 

“AI Interests” means 14,013 quotas of Advanstar Brazil, par value R$0.07 per
share, owned by AI.

 

“Asset Sale Business Employee” means each Business Employee other than a
Business Employee employed by a Transferred Subsidiary.

 

“Audax” means Audax Private Equity Fund, L.P., a Delaware limited partnership.

 

“Brazilian GAAP” means the accounting practices adopted by Advanstar Brazil in
Brazil, as in effect from time to time, that are generally accepted.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Business Intellectual Property” means all Licensed Intellectual Property and
all Owned Intellectual Property.

 

“Buyer Competitive Activity” means the publishing, marketing or selling of any
publications (in print, web-based, electronic or other form) whose primary
target readers are the same as the primary target readers of any of the
Publications as of the Closing Date; the organizing, marketing or selling of any
trade shows or conferences whose primary target attendees are the same as the
primary target attendees of any of the Shows as of the Closing Date; or the
owning and operating of any websites whose primary target viewers are the same
as the primary target viewers of any of the Websites as of the Closing Date.

 

“Closing Date” means the date of the Closing.

 

“Contractual Obligations” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license or other document or instrument
(including any document or instrument evidencing or otherwise relating to any
Debt) to which or by which such Person is a party or otherwise subject or bound
or to which or by which any property, business, operation or right of such
Person is subject or bound.

 

“Debt” means, with respect to any Person, all obligations (including all
obligations in respect of principal, accrued interest, penalties, fees and
premiums) of such Person (a) for borrowed money (including overdraft
facilities), (b) evidenced by notes, bonds, debentures or similar Contractual
Obligations, (c) for the deferred purchase price of property, goods or services
(other than trade payables or accruals incurred in the Ordinary Course of
Business), (d) under

 

2

--------------------------------------------------------------------------------


 

capital leases (in accordance with GAAP), (e) in respect of letters of credit
and bankers’ acceptances, (f) for Contractual Obligations relating to interest
rate protection, swap agreements and collar agreements and (g) in the nature of
Guarantees of the obligations described in clauses (a) through (f) above of any
other Person.

 

“Environmental Laws” means any statute, law, regulation, rule, judgment, order,
injunction, or governmental requirement, in each case relating to the protection
of the environment or worker health, to the extent related to the exposure to
hazardous substances, wastes or materials, or the management, release,
manufacture, handling, transport, treatment, storage, use or disposal of
pollutants, contaminants, wastes or chemicals or any toxic or otherwise
hazardous substances, wastes or materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” of any entity means any other entity which, together with such
entity, would be treated as a single employer under Section 414 of the Code.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any multinational
organization or authority or any United States federal, state, local or foreign
authority, agency or commission entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, or any United States federal, state, local or foreign court or tribunal
(or any department, bureau or division thereof), arbitrator or arbitral body.

 

“HEE” means Home Entertainment Events, a Delaware general partnership.

 

“Hong Kong GAAP” means generally accepted accounting principles in Hong Kong, as
in effect from time to time.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Intellectual Property” means any of the following: (w) patents, copyrights,
know-how, processes, data and database rights and trade secrets; (x) trademarks,
trade names, service marks, service names, brands, trade dress and logos, and
the goodwill and activities associated therewith; (y) domain names, rights of
privacy and publicity and moral rights, throughout the world in all media

 

3

--------------------------------------------------------------------------------


 

now known or hereafter created or (z) any and all registrations, applications or
common law rights relating to any of the foregoing.

 

“Interests” means, collectively, 50,000 shares of Advanstar Asia, par value
$1.00 per share, 18,632,852 quotas of Advanstar Brazil, par value R$0.07 per
quota and 50% of the outstanding partnership interests in HEE, in each case
owned by ACI.

 

“International Plan” means, whether or not required by applicable law, (x) any
employment, consultancy, severance or similar agreement, plan, arrangement or
policy; (y) any other plan or arrangement providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation, vacation benefits, insurance (including any
self-insured arrangements), medical, dental, vision or prescription benefits,
disability or sick leave benefits, life insurance, employee assistance program,
workers’ compensation, supplemental unemployment benefits and post-employment or
retirement benefits (including compensation, pension or insurance benefits); or
(z) any loan that is sponsored, maintained, administered, contributed to,
extended or arranged by Advanstar Asia, Advanstar Brazil or an Asset Seller and
covers any Business Employee of Advanstar Asia, Advanstar Brazil or any other
Business Employee located outside the United States; provided, however, that a
plan or program sponsored or operated by a Governmental Authority shall not
constitute an International Plan.

 

“Knowledge of ACI,” “ACI’s Knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge, after reasonable
investigation, of David Montgomery, Eric Lisman, Joseph Loggia and Adele
Hartwick.

 

“Knowledge of Buyer,” “Buyer’s Knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge, after reasonable
investigation, of Keith Palumbo, Donald Bramley or Young Lee.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether asserted or unasserted, whether
determined, determinable or otherwise, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, whether incurred or
consequential, whether due or to become due and whether or not required under
GAAP to be accrued on the financial statements of such Person.

 

“Licensed Intellectual Property” means all Intellectual Property described on
Schedule 3.14(a)(ii) and all other Intellectual Property owned by a third party
and licensed or sublicensed to any Asset Seller or Transferred Subsidiary that
is used exclusively in the Business.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, community or other marital property interest,

 

4

--------------------------------------------------------------------------------


 

equitable interest, license, option, right of way, easement, encroachment,
servitude, right of first offer or first refusal, buy/sell agreement or other
encumbrance with respect to the use, construction, voting (in the case of any
security or equity interest), transfer, receipt of income or exercise of any
other attribute of ownership in respect of such property or asset.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets or results of operations of the Business, except that an effect resulting
from any of the following shall not be considered when determining if a Material
Adverse Effect has occurred: (i) this Agreement or the transactions contemplated
hereby; (ii) any change in national or international political, regulatory,
economic, business or market conditions generally or in the geographic markets
served by the Business or (iii) any change in conditions generally affecting the
publication or trade show and conference industry or any of the industries
engaged in by customers of the Business, excluding in the case of clauses
(ii) and (iii) any change that materially disproportionately affects the
Business relative to other companies operating in the publication or trade show
and conference industry or any of the industries engaged in by customers of the
Business.

 

“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
practices of such Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
creation, formation or organization of such Person and (b) all by-laws, voting
agreements and similar documents, instruments or agreements relating to the
organization or governance of such Person, in each case, as amended or
supplemented.

 

“Owned Intellectual Property” means all Intellectual Property described on
Schedule 3.14(a)(i), the internet domain names associated with the Websites and
all other Intellectual Property owned by any Asset Seller or Transferred
Subsidiary that is used exclusively in the Business.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Post-Closing Attributable” means, with respect to any asset or Liability, the
portion of such asset or Liability attributable to (i) the publication,
marketing

 

5

--------------------------------------------------------------------------------


 

or sale of any Post-Closing Issues, (ii) the production, marketing or sale of
any Post-Closing Shows, or (iii) the conduct of any Post-Closing Web Related
Operations.

 

“Post-Closing Issues” means all issues of any Publications mailed after the
Closing Date.

 

“Post-Closing Shows” means all Shows that end after the Closing Date.

 

“Post-Closing Web Related Operations” means the operation of the Websites after
the Closing, including the display of advertising and banner ads on the Websites
after the Closing.

 

“Pre-Closing Attributable” means, with respect to any asset or Liability, the
portion of such asset or Liability attributable to (i) the publication,
marketing or sale of any Pre-Closing Issues, (ii) the production, marketing or
sale of any Pre-Closing Shows, or (iii) the conduct of any Pre-Closing Web
Related Operations.

 

“Pre-Closing Issues” means all issues of any Publications mailed on or prior to
the Closing Date.

 

“Pre-Closing Shows” means all Shows that end on or prior to the Closing Date.

 

“Pre-Closing Web Related Operations” means the operation of the Websites on or
prior to the Closing, including the display of advertising and banner ads on the
Websites at or prior to the Closing.

 

“Representatives” means, with respect to any Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants and financial advisors.

 

“Retained Business” means those publications (in print, web-based, electronic or
other form) published, marketed or sold, those trade shows and conferences
organized, marketed or sold, and those websites owned or operated by ACI or any
of its Subsidiaries, other than the Shows, Publications and Websites.

 

“Sellers” means the Asset Sellers and the Share Sellers.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Title IV Plan” means an Employee Plan subject to Title IV of ERISA other than
any Multiemployer Plan.

 

6

--------------------------------------------------------------------------------


 

“Transaction Documents” means, collectively, this Agreement, the Assignment and
Assumption Agreement, the Web Services Agreement, the Real Property Assignment
and Assumption Agreements, the Transition Services Agreement, the Equity
Commitment Letter and the Debt Commitment Letter.

 

“Transferred Subsidiaries” means, collectively, Advanstar Asia, Advanstar Brazil
and Advanstar BVI.

 

“Transferred Subsidiary Working Capital” means, (x) with respect to Advanstar
Brazil and Advanstar BVI, the consolidated total current assets (including cash
and cash equivalents) of Advanstar Brazil and Advanstar BVI minus the
consolidated total liabilities (excluding any Liabilities of the type described
in Section 11.02(a)(iv)) of Advanstar Brazil and Advanstar BVI and (y) with
respect to Advanstar Asia, the total current assets (including cash and cash
equivalents) of Advanstar Asia minus the total liabilities (excluding any
Liabilities of the type described in Section 11.02(a)(iv)) of Advanstar Asia, in
each case determined as of the close of business on the Closing Date in U.S.
Dollars using the accounting principles used by ACI in the preparation of the
consolidating financial statements of ACI and its consolidated subsidiaries for
the year ended December 31, 2004.

 

(b)           Each of the following terms is defined in the Section set forth
opposite such term:

 

Term

 

Section

 

 

 

Accounting Referee

 

2.07

ACI

 

Preamble

Advanstar.com

 

Preamble

Advanstar Canada

 

Preamble

Advanstar Trademarks and Tradenames

 

2.02

AI

 

Preamble

Apportioned Obligations

 

8.03

Allocation Statement

 

2.07

Asia Balance Sheet

 

3.08

Asset Sellers

 

Preamble

Assignment and Assumption Agreement

 

2.08

Assumed Liabilities

 

2.03

Brazil Balance Sheet

 

3.08

Business

 

Recitals

Business Employee

 

3.18

Buyer

 

Preamble

Buyer Employee Plan

 

9.01

Buyer 125 Plan

 

9.03

Buyer 401(k) Plan

 

9.03

BVI Shares

 

3.06

Capital Reduction Procedure

 

7.09

 

7

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Closing

 

2.08

COBRA Coverage

 

9.05

Code

 

8.01

Confidentiality Agreement

 

6.01

Consents

 

3.05

Contracts

 

2.01

Damages

 

11.02

Debt Commitment Letter

 

4.05

Employee Plans

 

3.17

Equity Commitment Letter

 

4.05

Equity Investment

 

4.05

Excess Brazil Cash

 

7.09

Excluded Assets

 

2.02

Excluded Contracts

 

2.02

Excluded Liabilities

 

2.04

Fee Letter

 

4.05

Final Termination Date

 

12.01

Financing Commitments

 

4.05

Indemnified Party

 

11.03

Indemnifying Party

 

11.03

Insurance Policies

 

3.22

Material Contracts

 

3.10

New Business Agreement

 

7.03

Notice of Capital Reduction

 

7.09

Permitted Liens

 

3.13

Permitted ACI Employees

 

7.06

Permitted Transferred Employees

 

7.06

Petty Cash

 

2.01

Post-Closing Tax Period

 

8.03

Potential Contributor

 

11.06

Pre-Closing Tax Period

 

8.01

Publications

 

Recitals

Purchased Assets

 

2.01

Purchase Price

 

2.07

Real Property Lease Assignment and Assumption Agreement

 

2.08

Returns

 

8.02

Seller 125 Plan

 

9.03

Seller 401(k) Plan

 

9.03

Share Sellers

 

Preamble

Shows

 

Recitals

Statement of Net Liabilities

 

3.08

Statement of Revenue and Direct Operating Expenses

 

3.08

Subsidiary Lease

 

3.13

 

8

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Tax

 

8.01

Taxing Authority

 

8.01

Third Party Claim

 

11.03

Trademark Assignment

 

6.03

Transfer Taxes

 

8.03

Transferred Employees

 

9.01

Transferred Lease Locations

 

2.01

Transferred Leases

 

2.01

Transferred Vacation

 

9.03

Transition Consent

 

7.03

Transitional Service Agreement

 

2.08

Unaudited Statement

 

3.08

Warranty Breach

 

11.02

Web Services Agreement

 

7.07

Websites

 

Recitals

 

Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All references to “$” or “Dollars” shall be to United States dollars
and all references to “days” shall be to calendar days unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.01.  Purchase and Sale of Assets.  Except as otherwise provided below,
upon the terms and subject to the conditions of this Agreement, Buyer

 

9

--------------------------------------------------------------------------------


 

agrees to purchase (either directly or through a wholly-owned Subsidiary of
Buyer) from the Asset Sellers, and the Asset Sellers agree to sell, convey,
transfer, assign and deliver, or cause to be sold, conveyed, transferred,
assigned and delivered, to Buyer at the Closing, free and clear of all Liens and
Liabilities, other than Permitted Liens (excluding Liens set forth on
Schedule 3.13(c)(i)) and Assumed Liabilities, all of their respective right,
title and interest in, to and under the following assets, properties, rights and
interests, in each case as the same shall exist on the Closing Date, except to
the extent described in Section 2.02 (collectively, the “Purchased Assets”):

 

(a)           the leases of real property (the “Transferred Lease Locations”)
listed on Schedule 2.01(a) (the “Transferred Leases”);

 

(b)           all furniture, fixtures, equipment and other tangible personal
property located at any Transferred Lease Location, including personal desktop
and laptop computers and printers set forth on Schedule 2.01(b) and wireless
devices and telephone handsets;

 

(c)           all personal desktop, laptop computers and printers set forth on
Schedule 2.01(c) and all wireless devices, to the extent used primarily by the
Transferred Employees in the conduct of the Business at any location where any
Asset Seller conducts the Business other than any Transferred Lease Location;

 

(d)           all furniture, fixtures, equipment and other tangible personal
property set forth on Schedule 2.01(d);

 

(e)           all telecommunications, information technology and networking
hardware and production equipment set forth on Schedule 2.01(e);

 

(f)            all hardwalls and booths used exclusively, and all signage,
decorations, props and other promotional, marketing, solicitation or display
materials used primarily, for any Shows;

 

(g)           all work-in-process, supplies, books, periodicals, videotapes,
cassette tapes, CD-ROMs, DVDs and other inventories of the Business, including
all editorial and story material, graphic art work, photographs, negatives,
illustrations, manuscripts, promotional materials (including all current and
historical databases) owned, used or held for use by any Asset Seller primarily
in the conduct of the Business, together with all rights of any Asset Seller
relating to back issues of the Publications and prior materials for Shows,
including trade show directories and files but expressly excluding all unused
paper inventory and paper stock; provided that each Seller shall be entitled to
one copy of each issue of each Publication for archival purposes;

 

(h)           all publications, newsletters, expositions and electronic
magazines that are ancillary to the Business and marketed under the same
branding as any Publication or Show;

 

10

--------------------------------------------------------------------------------


 

(i)            all rights under all Contractual Obligations listed on
Schedule 3.10 and other Contractual Obligations that relate exclusively to the
conduct of the Business and to which any Asset Seller is a party or by which any
Asset Seller is bound, in each case to the extent Post-Closing Attributable
(collectively, the “Contracts”);

 

(j)            all customer lists, advertiser lists, exhibitor lists, subscriber
lists, circulation lists, sponsorship lists, speaker lists, vendor lists, press
lists, conference attendees lists and other lists and databases to the extent
used or held for use primarily in the conduct of the Business, in whatever form,
including the right to distribute the Publications to subscribers, the right to
own and use the names of all subscribers to the Publications and attendees of
the Shows, copies of all records and reports of the circulation department of
the Publications including information, if any, as to former subscribers, and
copies of all records and reports of the exhibitors and attendees of the Shows,
including information, if any, as to former exhibitors and attendees;

 

(k)           all accounts receivable, notes and other evidences of Debt of any
Person to the Business (other than any such item owed by any Seller or any of
their respective Affiliates) to the extent both arising out of the conduct of
the Business and Post-Closing Attributable, and any collateral or other security
relating thereto and all proceeds thereof;

 

(l)            all deposits made by any Seller and other prepaid assets and
expenses to the extent both arising out of the conduct of the Business and
Post-Closing Attributable, it being understood that all security deposits made
pursuant to any Transferred Leases shall be deemed to be both arising out of the
conduct of the Business and Post-Closing Attributable;

 

(m)          all petty cash located at the Transferred Lease Locations (“Petty
Cash”);

 

(n)           all Business Intellectual Property, the computer software and
programs listed on Schedule 2.01(n) and related program documentation, manuals
and guides;

 

(o)           all licenses, permits or other governmental authorizations used
exclusively in the conduct of the Business;

 

(p)           all books, records, files, correspondence and papers, whether in
hard copy or electronic format, used exclusively in the conduct of the Business,
to the extent Post-Closing Attributable; provided that each Seller shall be
entitled to copies of any such materials that it may reasonably request (subject
to Section 5.06);

 

11

--------------------------------------------------------------------------------


 

(q)           all goodwill associated with the Business or the Purchased Assets,
together with the right to represent to third parties that Buyer is the
successor to the Business;

 

(r)            all research materials available to Sellers in written or
electronic form primarily relating to the Business, including event and
advertising research;

 

(s)           all permissions, consents, releases, waivers and licenses related
to editorial material included in the Purchased Assets;

 

(t)            all other assets used exclusively in the conduct of the Business.

 

Section 2.02.  Excluded Assets.  Notwithstanding any provision in the
Transaction Documents to the contrary, Buyer is purchasing only the Purchased
Assets and Buyer expressly understands and agrees that all other assets,
properties, rights and interests of each Asset Seller shall be excluded from the
Purchased Assets (such excluded assets, the “Excluded Assets”), and,
notwithstanding anything to the contrary in this Agreement, none of the
following assets, properties, rights or interests of any Asset Seller shall be
Purchased Assets:

 

(a)           all real property interests, together with all buildings, fixtures
and improvements erected thereon, other than the Transferred Leases and the
occupancy rights granted pursuant to the Transition Services Agreement;

 

(b)           all cash and cash equivalents, except for Petty Cash and deposits
described in Section 2.01(l);

 

(c)           all accounts receivable, notes or other evidences of Debt of any
Person to the extent either not arising out of the conduct of the Business or
Pre-Closing Attributable, and any collateral or other security relating thereto
and all proceeds thereof;

 

(d)           all accounts receivable, notes or other evidences of Debt owed by
any Seller or any of their respective Affiliates;

 

(e)           all deposits made by any Seller and other prepaid assets and
expenses to the extent either not arising out of the conduct of the Business or
Pre-Closing Attributable, it being understood that all security deposits made
pursuant to the Transferred Leases shall be deemed to be both arising out of the
conduct of the Business and Post-Closing Attributable;

 

(f)            all insurance policies and all claims, credits, causes of action
or rights thereunder and proceeds thereof;

 

(g)           the name “Advanstar” and the Advanstar “star symbol” and all
variations and derivations thereof (the “Advanstar Trademarks and Tradenames”);

 

12

--------------------------------------------------------------------------------


 

(h)           all books, records, files, correspondence and papers, whether in
hard copy or electronic format, to the extent Pre-Closing Attributable or
prepared in connection with this Agreement or the transactions contemplated
hereby, all minute books and corporate records of ACI and its Affiliates (other
than the Transferred Subsidiaries), all records (including accounting records)
relating to Taxes paid or payable by ACI or any of its Affiliates (other than
the Transferred Subsidiaries) and all financial, accounting and Tax records
relating to the Business, including all Tax returns relating to the Business on
or prior to the Closing Date and any notes, worksheets, files and documents
relating thereto, in each case whether in hard copy or electronic format;
provided that Buyer shall be entitled to copies of any such records that it may
reasonably request (subject to the last two sentences of Section 5.02(a), and
its obligation to maintain the confidentiality thereof in accordance with the
Confidentiality Agreement) and each Seller shall be entitled to copies of all
minute books, corporate records and records relating to Taxes of the Transferred
Subsidiaries (subject to Section 5.06).

 

(i)            all rights of any Seller arising under any Transaction Document,
the Confidentiality Agreement or the transactions contemplated hereby or
thereby;

 

(j)            all claims for and rights to receive Tax refunds relating to the
Business arising on or prior to the Closing Date;

 

(k)           all application systems and software, including all computer
software, programs and source disks, and related program documentation, tapes,
manuals, forms, guides and other materials, computer hardware and other systems
hardware and networking and communications assets, including servers, databases,
backups and peripherals, other than the items described in Section 2.01(b),
2.01(c), 2.01(d) and 2.01(e) and the computer software and programs listed on
Schedule 2.01(n);

 

(l)            except as otherwise provided in Article 9, all assets relating to
or under the Employee Plans;

 

(m)          all rights arising under all Contractual Obligations, whether
written or oral, listed on Schedule 2.02(m) (the “Excluded Contracts”) and all
Contractual Obligations relating exclusively to the Retained Business or
exclusively Pre-Closing Attributable; and

 

(n)           any Purchased Assets sold or otherwise disposed of in accordance
with Section 5.01(a)(i) during the period from the date hereof until the Closing
Date.

 

Section 2.03.  Assumed Liabilities.  At the Closing, and effective as of the
close of business on the Closing Date, Buyer shall assume and thereafter pay,
perform and discharge when due and payable the following Liabilities
(collectively, the “Assumed Liabilities”):

 

13

--------------------------------------------------------------------------------


 

(a)           all Liabilities of any Asset Seller or any of its Affiliates under
the Contracts, in each case to the extent Post-Closing Attributable or arising
or relating to performance after the Closing Date;

 

(b)           all Liabilities of ACI under the Transferred Leases, in each case
to the extent arising or relating to performance after the Closing Date;

 

(c)           all Liabilities of any Asset Seller in respect of accounts payable
of the Business, in each case to the extent Post-Closing Attributable;

 

(d)           all Liabilities of any Asset Seller in respect of deferred
revenues of the Business, in each case to the extent Post-Closing Attributable;

 

(e)           all Liabilities in respect of Transferred Vacation and accrued but
unpaid bonuses for the Business Employees, in each case as of the close of
Business on the Closing Date;

 

(f)            to the extent not included in Section 2.03(e), all Liabilities
for which Buyer is responsible pursuant to Article 9; and

 

(g)           all Liabilities for which Buyer is responsible pursuant to
Article 8;

 

provided that Buyer shall in no event assume any Liabilities of any Seller
arising from or in connection with any transactions between or among Sellers and
any of their Affiliates.

 

Section 2.04.  Excluded Liabilities.  Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is assuming only the
Assumed Liabilities and is not assuming any other Liability of any Asset Seller
of whatever nature, whether presently in existence or arising hereafter.  All
such other Liabilities shall be retained by and remain Liabilities of the
applicable Asset Seller or Affiliate (all such Liabilities not being assumed
being herein referred to as the “Excluded Liabilities”).  Except as set forth in
Article 8, Buyer is not assuming any Liability of any Asset Seller for Taxes and
no Liability of any Asset Seller in respect of Taxes shall constitute an Assumed
Liability.

 

Section 2.05.  Assignment of Contracts and Rights.  Anything in this Agreement
to the contrary notwithstanding, this Agreement shall not constitute an
agreement to assign any Purchased Asset or any right thereunder if an attempted
assignment, without the consent of a third party, would constitute a breach or
in any way adversely affect the rights of Buyer or any Asset Seller thereunder. 
If such consent is not obtained, the applicable Asset Seller, on the one hand,
and Buyer, on the other hand, will cooperate in a mutually agreeable arrangement
under which Buyer would obtain the benefits and assume the obligations
thereunder in accordance with this Agreement. 

 

14

--------------------------------------------------------------------------------


 

Section 2.06.  Purchase and Sale of Interests.  Upon the terms and subject to
the conditions of this Agreement, (a) ACI agrees to sell to Buyer, and Buyer
agrees to purchase from ACI, the Interests at the Closing and (b) AI agrees to
sell to Buyer, and Buyer agrees to purchase from AI, the AI Interests at the
Closing; provided that the parties agree that a portion of the quotas of
Advanstar Brazil and the shares of Advanstar Asia to be so purchased as
Interests and AI Interests may be purchased on Buyer’s behalf by a subsidiary of
the Buyer.  At the Closing, ACI shall procure the resignation of each of the
directors and officers of Advanstar Asia and Advanstar Brazil, other than
individuals who are Transferred Employees.

 

Section 2.07.  Purchase Price; Allocation of Purchase Price.  (a) The purchase
price for the Purchased Assets, the AI Interests and the Interests (the
“Purchase Price”) is $185,000,000, less an adjustment based on the working
capital of the Business, which shall be payable in cash as provided in
Section 2.08.  The Sellers and Buyer agree that the adjustment based on the
working capital of the Business shall be $7,000,000.  The Purchase Price shall
be subject to further adjustment as provided in Section 7.09.

 

(b)           Set forth on Schedule 2.07(b) is a statement (the “Allocation
Statement”) setting forth the principles for allocating the Purchase Price (plus
Assumed Liabilities, to the extent properly taken into account under
Section 1060 of the Code) among the Purchased Assets, the AI Interests and the
Interests in accordance with Section 1060 of the Code.  Each Asset Seller, Share
Seller and Buyer agree to (i) be bound by the principles in the Allocation
Statement and (ii) act in accordance with the Allocation Statement in the
preparation, filing and audit of any Tax return (including filing Form 8594 with
its federal income Tax return for the taxable year that includes the date of the
Closing).

 

(c)           No later than 60 days following the Closing Date, the final
allocation of the Purchase Price (plus Assumed Liabilities, to the extent
appropriate) shall be made in accordance with the principles in the Allocation
Statement and as mutually agreed by Buyer and ACI.  If mutual agreement is not
reached by such date, Buyer and ACI shall, during the 30 days thereafter, use
their commercially reasonably efforts to reach agreement on the disputed items
or amounts in order to determine, as may be required, the final allocation of
Purchase Price.  If during such period, Buyer and ACI are unable to reach such
agreement, they shall promptly thereafter jointly retain a nationally recognized
accounting firm (the “Accounting Referee”) and cause the Accounting Referee
promptly to review this Agreement and the disputed items or amounts for the
purpose of calculating the final allocation of the Purchase Price.  The
Accounting Referee shall deliver to Buyer and ACI, as promptly as practicable, a
report setting forth such calculation.  Such report shall be final and binding
upon Buyer and all Sellers.  The cost of such review and report shall be borne
equally by Buyer and ACI.

 

15

--------------------------------------------------------------------------------


 

(d)           If an adjustment is made with respect to the Purchase Price
pursuant to Section 7.09, the Allocation Statement shall be adjusted in
accordance with Section 1060 of the Code and as mutually agreed by Buyer and
ACI.  Buyer and each Seller agree to file any additional information return
required to be filed pursuant to Section 1060 of the Code and to treat the
Allocation Statement as adjusted in the manner described in Section 2.07(c).

 

(e)           Not later than 30 days prior to the filing of their respective
Forms 8594 relating to this transaction, each party shall deliver to the other
party a copy of its Form 8594.

 

Section 2.08.  Closing.  The closing (the “Closing”) of the purchase and sale of
the Purchased Assets, the Interests and the AI Interests and the assumption of
the Assumed Liabilities hereunder shall take place at the offices of Davis
Polk & Wardwell, 450 Lexington Avenue, New York, New York, not later than two
Business Days after all of the conditions set forth in Article 10 have been
satisfied or waived, or at such other time or place as Buyer and ACI may agree. 
At the Closing:

 

(a)           Buyer shall deliver to the Asset Sellers and the Share Sellers, in
amounts consistent with the Allocation Statement, the Purchase Price in
immediately available funds by wire transfer to the bank accounts designated by
ACI, by written notice to Buyer, not later than two Business Days prior to the
Closing Date (or if not so designated, then by certified or official bank check
payable in immediately available funds to the order of the Asset Sellers and
Share Sellers in such amounts).

 

(b)           ACI shall deliver to Buyer (i) certificates for the Interests in
Advanstar Asia, duly executed transfers of the Interests in Advanstar Asia and
the corresponding sold contract notes in a form as required by the Stamp Duty
Ordinance, Cap. 117 Laws of Hong Kong, in favor of the Buyer, together with
(ii) evidence of the registration of Buyer as holder of the Interests in
Advanstar Brazil in the share register of Advanstar Brazil.

 

(c)           Buyer shall deliver to ACI duly executed bought contract notes in
respect of the transfer of the Interests in Advanstar Asia in a form as required
by the Stamp Duty Ordinance, Cap. 117 Laws of Hong Kong, in favor of ACI.

 

(d)           AI shall deliver to Buyer evidence of the registration of Buyer as
holder of the AI Interests in the share register of Advanstar Brazil.

 

(e)           ACI shall deliver to Buyer an assignment of its Interests in HEE
in form and substance satisfactory to Buyer.

 

(f)            ACI shall deliver to Buyer a statement setting forth each Consent
which has been received by any Seller on or prior to the Closing Date, together
with a true and complete copy of each such Consent.

 

16

--------------------------------------------------------------------------------


 

(g)           Each Asset Seller and Buyer shall enter into an Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit A (the
“Assignment and Assumption Agreement”), and, subject to the provisions hereof,
each Asset Seller shall deliver to Buyer such deeds, bills of sale,
endorsements, consents, assignments and other good and sufficient instruments of
conveyance and assignment as the parties and their respective counsel shall deem
reasonably necessary to vest in Buyer all right, title and interest in, to and
under the Purchased Assets.

 

(h)           The applicable Asset Seller and Buyer shall enter into the Web
Services Agreement.

 

(i)            The applicable Asset Seller and Buyer shall enter into a separate
Assignment and Assumption Agreement substantially in the form attached hereto as
Exhibit B for each Transferred Lease (each a “Real Property Lease Assignment and
Assumption Agreement”).

 

(j)            ACI and Buyer shall enter into a Transition Services Agreement
substantially in the form attached hereto as Exhibit C (the “Transition Services
Agreement”).

 

(k)           ACI and Buyer shall deliver to each other the certificates and
other documents contemplated by Section 10.02 and Section 10.03, and such other
instruments of sale, transfer, conveyance and assignment as Buyer may reasonably
request in connection with the performance and execution of this Agreement.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF ACI

 

In order to induce Buyer to enter into and perform this Agreement, except as set
forth in the disclosure schedules hereto (the “Schedules”), ACI represents and
warrants to Buyer as of the date hereof that:

 

Section 3.01.  Existence and Power.  Each Seller, each Transferred Subsidiary
and HEE is (a) duly organized, validly existing and in good standing, where
applicable, under the laws of its jurisdiction of organization, (b) duly
qualified to do business and in good standing in each jurisdiction in which it
owns or leases real property and in each other jurisdiction in which the failure
to be so qualified has not had, and is not reasonably likely to have, a Material
Adverse Effect, and (c) has all powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
respective businesses as now conducted.  The Sellers have delivered to the Buyer
true, accurate and complete copies of (x) the Organizational Documents of each
of the Transferred Subsidiaries and HEE and (y) the minute books of each
Transferred Subsidiary and HEE which contain records of all meetings held of,
and other

 

17

--------------------------------------------------------------------------------


 

corporate actions taken by, its stockholders or partners, as the case may be,
directors and any committees appointed by its directors prior to the date
hereof.

 

Section 3.02.  Corporate Authorization.  The execution, delivery and performance
by each Seller of each Transaction Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby are within such
Seller’s corporate powers and have been duly authorized by all necessary
corporate action on the part of such Seller.  Each Transaction Document, when
duly executed and delivered by each Seller party thereto, will constitute a
valid and binding agreement of such Seller, enforceable against such Seller in
accordance with its terms.

 

Section 3.03.  Governmental Authorization.  The execution, delivery and
performance by each Seller of each Transaction Document to which it is a party
and the consummation of the transactions contemplated hereby and thereby require
no material action (including any authorization, consent or approval) by or in
respect of, or material filing with, any Governmental Authority other than
(i) compliance with any applicable requirements of the HSR Act; and
(ii) compliance with any applicable requirements of the 1934 Act.

 

Section 3.04.  Noncontravention.  The execution, delivery and performance by
each Seller of each Transaction Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate the Organizational Documents of such Seller, any Transferred
Subsidiary or HEE, (ii) assuming compliance with the matters referred to in
Section 3.03, violate in any material respect any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) assuming the obtaining
of all Consents, constitute a default or breach under or give rise to any right
of termination, cancellation or acceleration of any material right or material
obligation or to a loss of any material benefit relating to the Business to
which such Seller, any Transferred Subsidiary or HEE is entitled under any
provision of any material agreement or other material instrument binding upon
such Seller, any Transferred Subsidiary or HEE or (iv) result in the creation or
imposition of any Lien on any Purchased Asset or on any asset of any Transferred
Subsidiary or HEE, except for Permitted Liens.

 

Section 3.05.  Consents.  Schedule 3.05 sets forth each material agreement or
other instrument binding upon any Seller or Transferred Subsidiary or HEE
(including the Material Contracts, the Transferred Leases and the Subsidiary
Leases) that requires a consent or other action by any Person as a result of the
execution, delivery and performance of this Agreement (all such required
consents or other actions, the “Consents”).

 

Section 3.06.  Capitalization.  (a) The authorized capital stock of Advanstar
Brazil consists of 18,646,865 quotas, par value R$0.07 per quota.  The
authorized share capital of Advanstar Asia consists of 1,000,000 ordinary
shares, par value $1.00 per share and the authorized capital stock of Advanstar
BVI

 

18

--------------------------------------------------------------------------------


 

consists of 2,500,000 ordinary shares, par value $1.00 per share (the “BVI
Shares”).  The only capital stock of Advanstar Brazil and Advanstar Asia
outstanding are the Interests and the AI Interests, and the only capital stock
of Advanstar BVI outstanding are the BVI Shares.  The interests owned by ACI in
HEE constitute 50% of the outstanding partnership interests in HEE.  The Sellers
have delivered to the Buyer true, accurate and complete copies of the stock
ledger of each Transferred Subsidiary which reflects all issuances, transfers,
repurchases and cancellations of shares of such Transferred Subsidiary’s capital
stock.

 

(b)           Except as set forth on Schedule 3.06(b), all outstanding shares of
capital stock of each Transferred Subsidiary have been duly authorized and
validly issued and are fully paid and non-assessable.  Except as set forth in
this Section 3.06, there are no outstanding (i) shares of capital stock, voting
securities or other membership interests of any Transferred Subsidiary,
(ii) securities of any Transferred Subsidiary convertible into or exchangeable
for shares of capital stock, voting securities or other membership interests of
such Transferred Subsidiary, (iii) options or other rights to acquire from any
Transferred Subsidiary, or other obligation of any Transferred Subsidiary to
issue, any capital stock, voting securities, other membership interests or
securities convertible into or exchangeable for capital stock, voting securities
or other membership interests of any Transferred Subsidiary, (iv) preemptive
rights or other similar rights in respect of capital stock or other equity
interests in any Transferred Subsidiary, (v) Contractual Obligations or
provision in the Organizational Documents of any Transferred Subsidiary which
obligates it to purchase, redeem or otherwise acquire, or make any payment
(including any dividend or distribution) in respect of any capital stock or
other equity interests in any Transferred Subsidiary, or (vi) registration or
similar rights with respect to any capital stock or other equity interests in
any Transferred Subsidiary.  None of the Transferred Subsidiaries hold any
shares of capital stock in its treasury.

 

(c)           All of the outstanding capital stock or other voting securities of
Advanstar BVI is directly owned by Advanstar Brazil, free and clear of any Lien
other than Permitted Liens.  There is no Subsidiary of either Advanstar Brazil
or Advanstar Asia other than Advanstar BVI, and there is no Subsidiary of
Advanstar BVI.

 

Section 3.07.  Ownership of Interests.  All of the Interests are owned,
beneficially and of record, by ACI, free and clear of any Lien other than
Permitted Liens, and ACI will transfer and deliver to Buyer at the Closing valid
title to the Interests, free and clear of any Lien.  All of the AI Interests are
owned, beneficially and of record, by AI, free and clear of any Lien other than
Permitted Liens, and AI will transfer and deliver to Buyer at the Closing valid
title to the AI Interests, free and clear of any Lien.

 

Section 3.08.  Financial Statements.  (a) The draft audited Statement of Net
Liabilities of the Business as of December 31, 2004 (the “Statement of Net
Liabilities”) and the draft audited Statement of Revenue and Direct Operating

 

19

--------------------------------------------------------------------------------


 

Expenses of the Business for the year then ended (the “Statement of Revenue and
Direct Operating Expenses”), in each case as set forth on Schedule 3.08(a),
fairly present in all material respects the assets and liabilities of the
Business of the types to be assigned to and assumed by Buyer hereunder
(disregarding any qualifications to the description of such assets and
liabilities in Section 2.01 or Section 2.03 as “Pre-Closing Attributable” or
“Post-Closing Attributable”) as of December 31, 2004 and the revenue and direct
expenses, excluding the allocation of corporate overhead and office costs, of
the Business for the year then ended, subject to the qualifications contained in
the footnotes thereto.  The financial information used by ACI in preparing the
Statement of Net Liabilities and the Statement of Revenue and Direct Operating
Expenses was derived from the financial information used by ACI in preparing the
audited consolidated balance sheet as of December 31, 2004 and the related
audited consolidated statement of operations for the year then ended of ACI and
its consolidated subsidiaries, which audited balance sheet and statement of
operations were prepared in accordance with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto).  The unaudited statement of
revenue and direct operating expenses of the Business for the two-month period
ended February 28, 2005 (the “Unaudited Statement”), as set forth on
Schedule 3.08(a), fairly presents in all material respects the revenue and
direct expenses, excluding the allocation of corporate overhead and office
costs, of the Business for the two-month period then ended, subject to the
qualifications contained in the footnotes to the Statement of Net Assets and
Statement of Revenue and Direct Operating Expenses.  The financial information
used by ACI in preparing the Unaudited Statement was derived from the books and
records of ACI and is in the form customarily prepared by the management of ACI
for its internal use.  Notwithstanding the foregoing, the Statement of Net
Liabilities and the Statement of Revenue and Direct Operating Expenses may not
necessarily reflect what the financial position of the Business as of
December 31, 2004 or its results of operations for the year then ended would
have been had the Business been a stand-alone entity, and the Unaudited
Statement may not necessarily reflect what the results of operations of the
Business for the two-month period ended February 28, 2005 would have been had
the Business been a stand-alone entity.

 

(b)           The audited balance sheet as of December 31, 2004 (the “Brazil
Balance Sheet”) and the related audited statements of income and changes in
financial position for the year then ended, in each case as set forth on
Schedule 3.08(b), of Advanstar Brazil fairly present, in conformity with
Brazilian GAAP applied on a consistent basis (except as may be indicated in the
notes thereto), the financial position of Advanstar Brazil as of December 31,
2004 and its results of operations and changes in financial position for the
year then ended.  The audited balance sheet as of December 31, 2004 (the “Asia
Balance Sheet”) and the related audited statement of income for the year then
ended, in each case as set forth on Schedule 3.08(b), of Advanstar Asia fairly
present, in conformity with Hong Kong GAAP applied on a consistent basis (except
as may be indicated in the notes thereto), the financial position of Advanstar
Asia as of December 31,

 

20

--------------------------------------------------------------------------------


 

2004 and its results of operations for the year then ended.  The financial
information used by ACI in preparing the unaudited balance sheet and income
statement of the Advanstar BVI as of and for the year ending December 31, 2004,
as set forth on Schedule 3.08(b) was derived from the financial information used
by ACI in preparing the audited consolidated balance sheet as of December 31,
2004 and the related audited consolidated statement of operations for the year
then ended of ACI and its consolidated subsidiaries, which audited balance sheet
and statement of operations were prepared in accordance with GAAP applied on a
consistent basis (except as may be indicated in the notes thereto).

 

(c)           Except as disclosed on Schedule 3.08(c), no Transferred Subsidiary
or HEE has any Liabilities except for (i) Liabilities set forth on the Brazil
Balance Sheet, the Asia Balance Sheet or the Statement of Net Liabilities or in
any note thereto, (ii) Liabilities incurred in the Ordinary Course of Business
since December 31, 2004, (iii) Liabilities disclosed in, related to or arising
under any Contractual Obligations disclosed in any Schedule hereto; and
(iv) other Liabilities which, individually or in the aggregate, are not material
to the Business, taken as a whole.  No Transferred Subsidiary has any
Liabilities in respect of Debt.

 

Section 3.09.  Absence of Certain Changes.  Except as disclosed in
Schedule 3.09, since December 31, 2004, the Business has been conducted only in
the Ordinary Course of Business and there has not been:

 

(a)           any event, occurrence or development which has had, or is
reasonably likely to have, a Material Adverse Effect;

 

(b)           any damage, destruction, eminent domain taking or other casualty
loss (whether or not covered by insurance) affecting the Business or any
Purchased Assets or any assets of any Transferred Subsidiary in any material
respect;

 

(c)           any creation or other incurrence of any Lien on any material
Purchased Asset or on any material asset of any Transferred Subsidiary, other
than Permitted Liens;

 

(d)           any material change in any method of accounting or accounting
practice (including with respect to reserves) with respect to the Business
except for any such change required by reason of a concurrent change in GAAP; or

 

(e)           any (i) employment, deferred compensation, severance, retirement
or other similar agreement entered into with, or put into place affecting, any
Business Employee (or any amendment to any such existing agreement), (ii) grant
of any severance or termination pay to any Business Employee, (iii) change in
compensation or other benefits payable to any Business Employee pursuant to any
severance or retirement plans or policies thereof, or (iv) consulting agreement

 

21

--------------------------------------------------------------------------------


 

entered into with any Person, in each case other than in the Ordinary Course of
Business.

 

(f)            any amendment to (i) the Organizational Documents or (ii) the
outstanding capital stock or other equity interests of any Transferred
Subsidiary or any issuance or disposal of capital stock or other equity
interests of any Transferred Subsidiary;

 

(g)           any increase or material alteration to the compensation payable or
paid, or alteration in the timing or method of such payments, whether
conditionally or otherwise, to any Business Employee or consultant, other than
in the Ordinary Course of Business; or

 

(h)           any change or revocation of any material Tax election, change to
methods of accounting for Tax purposes, settlement in respect of Taxes or
agreement entered into with respect of Taxes with any Governmental Authority.

 

Section 3.10.  Material Contracts.  (a)  Except for the Contracts disclosed in
Schedule 3.10 (the “Material Contracts”), the Excluded Contracts and Contractual
Obligations that do not relate exclusively to the conduct of the Business, with
respect to the Business, as of the date hereof, no Asset Seller, Transferred
Subsidiary or HEE is a party to or bound by:

 

(i)            any lease of personal property providing for future payments or
receipts in excess of $50,000 per year or $100,000 in the aggregate;

 

(ii)           any Contractual Obligation for the purchase of materials,
equipment or other personal property, supplies or services providing for future
payments by any Asset Seller or Transferred Subsidiary in excess of $50,000 per
year or $100,000 in the aggregate;

 

(iii)          any Contractual Obligation for the sale of any publications,
products or services providing for future payments by any Asset Seller or
Transferred Subsidiary in excess of $50,000 per year or $100,000 in the
aggregate;

 

(iv)          any Contractual Obligation between a Transferred Subsidiary and
any Affiliate thereof;

 

(v)           any hotel, exhibition venue, sponsorship, admission, exhibitor or
co-host agreement relating to any Show that provides for future payments to or
from or receipts by any Asset Seller or Transferred Subsidiary in excess of
$50,000 per year or $100,000 in the aggregate;

 

(vi)          any partnership, limited liability company, joint venture or other
similar agreement or arrangement;

 

22

--------------------------------------------------------------------------------


 

(vii)         any Contractual Obligation after January 1, 2001 relating to the
acquisition of any Publication, Show or Website (whether by merger, purchase of
stock, purchase of assets or otherwise);

 

(viii)        any Contractual Obligation material to the Business that would
limit the freedom of the Business to compete in any line of business or with any
Person or in any area or that prohibits the use of any Intellectual Property by
the Business or pursuant to which any Asset Seller or Transferred Subsidiary has
agreed to refrain from using any Owned Intellectual Property, it being
understood that the grant of an exclusive license by or a limited license to an
Asset Seller or Transferred Subsidiary is not a Contractual Obligation of the
type described in this Section 3.10(a)(viii);

 

(ix)           any Contractual Obligation under which any Transferred Subsidiary
is, or may become, obligated to pay any amount in respect of indemnification
obligations or purchase price adjustment in connection with any (A) acquisition
or disposition of assets or securities, (B) merger, consolidation or other
business combination or (C) series or group of related transactions or events of
the type specified in clauses (A) and (B) above;

 

(x)            any Contractual Obligation (or group of related Contractual
Obligations) (A) under which any Transferred Subsidiary has created, incurred,
assumed or guaranteed any Debt or (B) under which any Transferred Subsidiary has
permitted any asset to become encumbered by any Lien;

 

(xi)           any Contractual Obligation providing compensation or other
benefits to any Business Employee; or

 

(xii)          any other Contractual Obligation that requires or would
reasonably be expected to require aggregate future payments of more than
$100,000 in any calendar year.

 

(b)           The Asset Sellers have delivered to the Buyer a complete copy of
each Material Contract, in each case, as amended or otherwise modified and in
effect as of the date hereof.  Except as disclosed in Schedule 3.10(b), each
Material Contract is a valid and binding agreement of the applicable Asset
Seller or Transferred Subsidiary, as the case may be, and is in full force and
effect, and no Asset Seller or Transferred Subsidiary or, to the Knowledge of
ACI, any other party thereto is in default or breach in any material respect
under the terms of any such Material Contract.

 

(c)           No offer has been made pursuant to Section 5.4 of the Joint
Venture Partnership Agreement of HEE, dated February 9, 1998, by and between
Expocon Management Associates, Inc., ACI, and Video Software Dealers
Association, and,

 

23

--------------------------------------------------------------------------------


 

to the Knowledge of ACI, no party to such agreement intends to make such an
offer.

 

Section 3.11.  Litigation.  Except as disclosed on Schedule 3.11, there is no
material action, suit, arbitration, investigation or proceeding pending against,
or to the Knowledge of ACI, threatened in writing against any Asset Seller or
Transferred Subsidiary that (a) affects the Business or any Purchased Asset
before any court or arbitrator or any Governmental Authority, (b) in any manner
challenges or seeks the rescission of this Agreement, or seeks to prevent,
enjoin, alter or materially delay the consummation of the transactions
contemplated hereunder or (c) may result in any change in the current equity
interest of any Seller in any Transferred Subsidiary.

 

Section 3.12.  Compliance with Laws and Court Orders; Permits.  (a) No Asset
Seller or Transferred Subsidiary is in material violation of any law, rule,
regulation, judgment, injunction, order or decree applicable to the Purchased
Assets or the conduct of the Business.

 

(b)           Except to the extent that such actions would not reasonably be
expected to adversely affect the Business after the Closing, no Asset Seller nor
any Transferred Subsidiary nor any of their respective directors, officers,
employees or agents, has, in the conduct of the Business, directly or
intentionally indirectly given, or agreed to give, any illegal gift,
contribution, payment or similar benefit of value to any supplier, customer,
governmental official or employee of another Person who was, is or may
reasonably be considered to be in a position to help or hinder the Business (or
assist in connection with the consummation of any actual or proposed transaction
involving the Business) or made, or agreed to make, any illegal contribution, or
reimbursed any illegal political gift or contribution made by any other Person,
to any candidate for federal, state, local or foreign public office.

 

(c)           Each of the Asset Sellers and the Transferred Subsidiaries has
been duly granted all material permits required pursuant to applicable law for
the conduct of the Business.  All such permits are in effect on the date hereof
and are valid and in full force and effect (other than those permits that have
expired or lapsed pursuant to their respective terms), and no Asset Seller or
Transferred Subsidiary is in material breach or violation of, or material
default under, any such permit.  All books, records, files, correspondence and
papers relating to such permits are included in the Purchased Assets.

 

Section 3.13.  Properties.  (a) Except as set forth on Schedule 3.13(a), the
Transferred Lease Locations constitute the only real property owned or leased by
any Asset Seller that is used or held for use exclusively in the conduct of the
Business.  Schedule 3.13(a) sets forth the only real property owned or leased by
any Transferred Subsidiary.

 

24

--------------------------------------------------------------------------------


 

(b)           ACI or the applicable Transferred Subsidiary has valid leasehold
interests in the Transferred Lease Locations pursuant to the Transferred Leases
and each lease to which a Transferred Subsidiary is a party described on
Schedule 3.13(a) (each, a “Subsidiary Lease”).  Except as set forth on
Schedule 3.13(b), the Asset Sellers have delivered to Buyer a complete copy of
each Transferred Lease and Subsidiary Lease, in each case as amended or
otherwise modified and in effect as of the date hereof, and each Transferred
Lease and each Subsidiary Lease is a valid and binding agreement of ACI or a
Transferred Subsidiary and is in full force and effect, and none of ACI, any
Transferred Subsidiary and, to the Knowledge of ACI, any other party thereto is
in default or breach in any material respect under the terms of any such
Transferred Lease or Subsidiary Lease.

 

(c)           No Purchased Asset and no asset of any Transferred Subsidiary is
subject to any Lien, except:

 

(i)            Liens disclosed on Schedule 3.13(c)(i);

 

(ii)           Liens for Taxes, assessments and similar charges that are not yet
due or are being contested in good faith and for which adequate reserves have
been established in accordance with GAAP, Brazilian GAAP or Hong Kong GAAP, as
applicable;

 

(iii)          mechanic’s, materialman’s, carrier’s, repairer’s, warehouseman’s,
workmen’s and other similar Liens arising or incurred in the Ordinary Course of
Business or that are not yet due and payable or are being contested in good
faith;

 

(iv)          all matters, whether or not of record, affecting the title of the
lessor under the Transferred Leases or the Subsidiary Leases (and any underlying
lessors); or

 

(v)           other Liens that do not materially interfere with the present use
of the Purchased Assets or the present use of any of the assets of the
Transferred Subsidiaries (clauses (i) - (v) of this Section 3.13(c) are,
collectively, the “Permitted Liens”).

 

(d)           Except as set forth on Schedule 3.13(d), the Purchased Assets
include all of the property and assets used or held for use by any Asset Seller
exclusively in the conduct of the Business.  Except as set forth on
Schedule 3.13(d), at the time of the Closing, the Purchased Assets and assets of
the Transferred Subsidiaries, together with the services to be provided pursuant
to the Web Services Agreement, the services and occupancy arrangements to be
provided by ACI pursuant to the Transition Services Agreement, the arrangements
described in Section 2.05, the New Business Agreements (if obtained prior to the
Closing) and the Interests shall be adequate in all material respects to allow
Buyer at such time to conduct the Business as it is currently being conducted.

 

25

--------------------------------------------------------------------------------

 

Section 3.14.  Intellectual Property.  (a) Schedule 3.14(a)(i) contains a list
of all Intellectual Property registrations and applications for registration
included in the Business Intellectual Property, other than copyrights, and a
list of all copyright registrations for issues of the Publications published
since January 1, 2002.  Each such registration is valid and subsisting. 
Schedule 3.14(a)(i) further identifies each material trade name, material trade
dress and material unregistered trademark or material service mark used in the
Business and included in the Business Intellectual Property.  Schedule
3.14(a)(ii) sets forth a list of all agreements to which any Asset Seller or
Transferred Subsidiary is a party and pursuant to which such Asset Seller or
Transferred Subsidiary is authorized to use any material Intellectual Property
that is used exclusively in the conduct of the Business.  Schedule 3.14(a)(iii)
sets forth a list of all agreements as to which any Asset Seller or Transferred
Subsidiary is a party and pursuant to which any Person other than such Asset
Seller or Transferred Subsidiary is authorized to use any material Owned
Intellectual Property, excluding (x) editorial reprints and permissions, (y)
customer list rentals and (z) non-exclusive licenses to list management agents,
content aggregators, digital media and marketing services providers, printers,
website development and hosting providers and other third parties providing
services to any Asset Seller or Transferred Subsidiary, in each case in the
Ordinary Course of Business.

 

(b)           The Asset Sellers and Transferred Subsidiaries own (free and clear
of any Liens other than Permitted Liens), all material Owned Intellectual
Property that is necessary for the conduct of the Business as currently
conducted.

 

(c)           None of (i) the use of the Owned Intellectual Property, (ii) to
the Knowledge of ACI, the use of the Licensed Intellectual Property nor (iii)
the conduct of the Business by the Asset Sellers and Transferred Subsidiaries
materially infringes or otherwise violates in any material respect the
Intellectual Property rights of any Person.

 

(d)           No Owned Intellectual Property right is subject to any outstanding
judgment, injunction, order, decree or agreement restricting in any material
respect the use thereof by the Asset Sellers and Transferred Subsidiaries with
respect to the Business or materially restricting the licensing thereof by Asset
Sellers and Transferred Subsidiaries to any Person.

 

(e)           Except as set forth on Schedule 3.14(e), no Asset Seller or
Transferred Subsidiary has received during the three years prior to the date
hereof any written notice of any pending third-party claim (i) contesting in any
material respect the validity, enforceability, use or ownership of any material
Owned Intellectual Property or (ii) alleging any material infringement,
misappropriation or violation of, or other material conflict with, any
Intellectual Property of any third party relating to the conduct of the
Business.

 

(f)            Except as disclosed in Schedule 3.14(f), to the Knowledge of ACI,
no Person is infringing, misappropriating or otherwise violating, in any
material

 

26

--------------------------------------------------------------------------------


 

respect, any right of any Asset Seller or Transferred Subsidiary with respect to
any material Owned Intellectual Property owned by them.

 

(g)           The Asset Sellers have delivered to Buyer true and complete copies
of each agreement set forth on Schedule 3.14(a)(ii) or Schedule 3.14(a)(iii),
and each such agreement is a valid and binding agreement of the Asset Seller or
Transferred Subsidiary party thereto, and is in full force and effect, and no
Asset Seller or any Transferred Subsidiary or, to the Knowledge of ACI, any
other party thereto is in default or breach in any material respect under the
terms of any such agreement.

 

Section 3.15.  Circulation.  Except as set forth on Schedule 3.15, ACI has
previously made available to Buyer the Audit Bureau of Circulations or BPA
Worldwide circulation statements for each Publication for the periods set forth
on Schedule 3.15.  The circulation data and information for such Publications as
set forth on such circulation statements is accurate in all material respects.

 

Section 3.16.  Advertisers.  Schedule 3.16 is a complete and correct list of the
20 largest advertisers of each of the Publications (in terms of advertising
purchases during the twelve-month period ended December 31, 2004).  Except as
set forth on Schedule 3.16, each such advertiser has advertised in at least one
issue of each Publication listed for such advertiser in calendar year 2005.  ACI
has furnished to Buyer copies of the published 2004/2005 rate cards with respect
to the Publications and the Website.

 

Section 3.17.  Employee Benefit Plans.  (a) Schedule 3.17(a) contains a true and
complete list of each material “employee benefit plan”, as defined in Section
3(3) of ERISA, each employment, severance or similar contract, plan arrangement
or policy and each other plan or arrangement (written or oral) providing for
compensation, bonuses, profit-sharing, stock option or other stock related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by ACI or any of its ERISA Affiliates and benefits any Asset
Seller Business Employee or with respect to which the Business, the Buyer or any
of its Affiliates has or could reasonably be expected to have any Liability. 
Such plans are referred to collectively herein as the “Employee Plans”; provided
that any International Plan (and any plan or program that would otherwise
constitute an International Plan, but for the proviso in the definition of such
term) shall not constitute an Employee Plan.  ACI has made available to Buyer
copies of all Employee Plans (and, if applicable, related trust or funding
agreements or insurance policies) and all amendments thereto and written
interpretations thereof, together with the most recent summary plan description,
and annual report (Form

 

27

--------------------------------------------------------------------------------


 

5500 including, if applicable, Schedule B thereto) and Form 990, if applicable,
prepared in connection with any such plan, program or trust.

 

(b)      None of ACI, any ERISA Affiliate of ACI and any predecessor thereof,
sponsors, maintains, contributes or is required to contribute to, or has in the
past sponsored, maintained, contributed to or was required to contribute to, any
Employee Plan subject to Title IV of ERISA.

 

(c)       None of ACI, any ERISA Affiliate and any predecessor thereof
contributes or is required to contribute to, or has in the past contributed or
was required to contribute to, any multiemployer plan, as defined in Section
3(37) of ERISA.

 

(d)      Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter, or has pending
or has time remaining in which to file, an application for such determination
from the Internal Revenue Service, and, to ACI’s Knowledge, there is no reason
why any such determination letter should be revoked or not be reissued.  ACI has
made available to Buyer copies of the most recent Internal Revenue Service
determination letters with respect to each such Employee Plan.  Each Employee
Plan, including any associated trust or fund, has been maintained in material
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations, including ERISA and the Code, which are
applicable to such Employee Plan (including any associated trust fund).  No
material events have occurred with respect to any Employee Plan that could
result in payment or assessment by or against the Business, Buyer or any of its
Affiliates of any material excise taxes under Sections 4972, 4975, 4976, 4977,
4979, 4980B, 4980D, 4980E or 5000 of the Code or of a penalty or Liability under
Section 502 of ERISA.

 

(e)       Other than as set forth on Schedule 3.17(e), there is no (i) material
lawsuit or claim against any Asset Seller or Transferred Subsidiary pending or,
to the Knowledge of ACI, threatened in writing that relates to any Business
Employee’s coverage under an Employee Plan or an International Plan or (ii)
other material dispute involving any Asset Seller or Transferred Subsidiary, on
the one hand, and any Business Employee, on the other hand, pending or, to the
Knowledge of ACI, threatened in writing pursuant to which the improper
administration of an Employee Plan or an International Plan has been alleged.

 

(f)       Except as described in Schedule 3.17(f) and other than as required
under Section 601 et seq. of ERISA, no Employee Plan that is a welfare plan (as
defined in Section 3(1) of ERISA) provides benefits or coverage following
retirement or other termination of employment with respect to which Buyer or its
Affiliates could have any Liability.

 

(g)      ACI has provided a true and complete list of each material
International Plan and has made available to Buyer copies of each material

 

28

--------------------------------------------------------------------------------


 

International Plan and any amendments thereto, and copies of, to the extent
applicable, any related trust or funding agreements or insurance policies,
amendments thereto, actuarial reports relating thereto and prospectuses or
summary plan descriptions relating thereto.  Each International Plan has been
maintained in material compliance with its terms and with the requirements
prescribed by applicable law (including any special provisions relating to
qualified plans where such International Plan was intended to so qualify) and
has been maintained in good standing with the applicable regulatory authorities.

 

Section 3.18.  Employees.  Schedule 3.18 sets forth the name, job title,
employment commencement date, employer, date of birth, annual salary or hourly
wage, as applicable, total compensation (including bonus), date of most recent
salary or wage increase and each other item referred to in Section 9.01(d)(i)
for each employee set forth on such Schedule.  Each employee listed on Schedule
3.18, each employee of any Transferred Subsidiary and each other employee of any
Asset Seller who commenced employment with an Asset Seller prior to the Closing
Date to replace an employee listed on Schedule 3.18 whose employment terminated
prior to the Closing Date or to fill a previously budgeted open position shall
be a “Business Employee” for purposes of this Agreement.

 

Section 3.19.  Labor Matters.  Except as disclosed on Schedule 3.19, (a) none of
the Business Employees is, or within the last three years has been, a member of
a bargaining unit covered by a collective bargaining agreement to which any
Asset Seller or Transferred Subsidiary is a party; (b) no Asset Seller or
Transferred Subsidiary is now, or has been within the last three years, subject
to any union organizing effort, strike, work stoppage, lock out or other labor
dispute involving any of the Business Employees; (c) none of the Asset Sellers
or Transferred Subsidiaries is engaged in any unfair labor practice with respect
to any of the Business Employees and none has any material employee grievance or
other employee dispute pending which involves any of the Business Employees and
(d) no Asset Seller or Transferred Subsidiary is the subject of any material
complaint, charge, investigation, audit, suit or other legal process with
respect to any of the Business Employees, or any of the terms or conditions of
their employment, by any Governmental Authority.

 

Section 3.20.  Environmental Compliance.  (a) (i) No written notice, order,
request for information, complaint or penalty has been received by any Asset
Seller or Transferred Subsidiary and (ii) there are no judicial, administrative
or other actions, suits or proceedings pending or threatened, in either case,
which allege a material violation by any Asset Seller or Transferred Subsidiary
of any Environmental Law and which relate to the Purchased Assets or Transferred
Lease Locations;

 

(b)           each Asset Seller and each Transferred Subsidiary has obtained or
caused to be obtained all material environmental permits necessary for the
operation of the Purchased Assets and the Transferred Lease Locations to comply,
in all material respects, with applicable

 

29

--------------------------------------------------------------------------------


 

Environmental Laws (as in effect on the date this representation is made) and no
Asset Seller or Transferred Subsidiary is in material violation of such permits
or, with respect to the operation of the Purchased Assets and the Transferred
Lease Locations, applicable Environmental Laws (as in effect on the date this
representation is made); and

 

(c)           there has been no written environmental audit conducted by, or in
the possession of, any Asset Seller or Transferred Subsidiary or any Transferred
Lease Location.

 

Section 3.21.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of any Seller who might be entitled to any fee or commission in connection with
the transactions contemplated by this Agreement.

 

Section 3.22.  Insurance.  Schedule 3.22 sets forth a list of all insurance
policies of each Seller or any Transferred Subsidiary that cover any Purchased
Asset or any assets of any Transferred Subsidiary.  Except as set forth on
Schedule 3.22, there are no claims that relate to the Business currently pending
under any such insurance policy.

 

Section 3.23.  Exhibitors and Sponsors.  Except as set forth therein, Schedule
3.23 sets forth a complete and correct list of the 20 largest exhibitors and
sponsors of each of the Shows most recently held and indicates for each the
total exhibit or sponsorship fee payable in respect thereof.

 

Section 3.24.  Penciled-in Dates.  Schedule 3.24 contains a list of “penciled
in” exhibition space for Shows scheduled for 2005 and 2006.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the Schedules, Buyer represents and warrants to the Asset
Sellers and Share Sellers as of the date hereof that:

 

Section 4.01.  Existence and Power.  Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of Delaware and has all
powers and all material governmental licenses, authorizations, permits, consents
and approvals required to carry on its business as now conducted.

 

Section 4.02.  Authorization.  The execution, delivery and performance by Buyer
of each Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby are within the corporate powers of
Buyer and have been duly authorized by all necessary action on the part of
Buyer.  Each Transaction Document to which it is a party, when duly executed

 

30

--------------------------------------------------------------------------------


 

and delivered by it, will constitute a valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its respective terms.

 

Section 4.03.  Governmental Authorization.  The execution, delivery and
performance by Buyer of each Transaction Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby require no
material action (including any authorization, consent or approval) by or in
respect of, or material filing with, any Governmental Authority other than
compliance with any applicable requirements of the HSR Act.

 

Section 4.04.  Noncontravention.  The execution, delivery and performance by
Buyer of each Transaction Document to which it is a party and the consummation
of the transactions contemplated hereby and thereby do not and will not (i)
violate the Organizational Documents of Buyer, (ii) assuming compliance with the
matters referred to in Section 4.03, violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default or breach under or give
rise to any right of termination, cancellation or acceleration of any right or
obligation or to a loss of any benefit to which Buyer is entitled under any
provision of any agreement or other instrument binding upon Buyer or (iv) result
in the creation or imposition of any Lien on any asset of Buyer, except, in the
cases of clauses (ii) through (iv), as would not prevent, enjoin, alter or
materially delay, or materially impair the ability of Buyer to consummate, the
transactions contemplated by the Transaction Documents.

 

Section 4.05.  Financing.  Schedule 4.05 provides copies of: (i) a letter dated
April 2, 2005 from Audax (the “Equity Commitment Letter”) evidencing its
commitment to subscribe for and purchase shares of common stock of Buyer for an
aggregate subscription price of $65 million in cash, subject to the terms and
conditions thereof (the “Equity Investment”); and (ii) a letter dated April 2,
2005 from Bank of Montreal, Chicago Branch, d/b/a Harris Nesbitt (including the
Fee Letter referred to therein (the “Fee Letter”) and any other related
agreements or arrangements among the parties thereto, the “Debt Commitment
Letter” and, collectively with the Equity Commitment Letter, the “Financing
Commitments”) evidencing its commitment, subject to the terms and conditions
thereof (including any modification thereto pursuant to the “market flex” terms
contained in the Fee Letter), to make loans of up to $135,000,000 million to
Buyer, in each case as described therein.  The cash proceeds of the Financing
Commitments shall be used by Buyer to pay the Purchase Price.  The Financing
Commitments are in full force and effect and have not been amended or modified
in any respect.  Buyer has no reason to believe that any of the conditions to
the Financing Commitments will not be satisfied or that the Financing
Commitments will not be available on a timely basis to consummate the
transactions contemplated by this Agreement.

 

Section 4.06.  Purchase for Investment.  Buyer is purchasing the Interests and
the AI Interests for investment for its own account and not with a view to, or

 

31

--------------------------------------------------------------------------------


 

for sale in connection with, any distribution thereof.  Buyer (either alone or
together with Audax and its advisors) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in the Interests and the AI Interests and is capable of
bearing the economic risks of such investment.

 

Section 4.07.  Litigation.  There is no action, suit, investigation or
proceeding pending against, or to the Knowledge of Buyer threatened against or
affecting, Buyer before any court or arbitrator or any Governmental Authority
which in any in any manner challenges or seeks the rescission of this Agreement
or any of the Transaction Documents, or seeks to prevent, enjoin, alter or
materially delay the consummation of the transactions contemplated hereunder or
thereunder, or which would materially impair the ability of Buyer to consummate
the transactions contemplated hereby and thereby.

 

Section 4.08.  Finders’ Fees.  Except for Innovation Advisors, whose fees will
be paid by Buyer, there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from ACI or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement
or any other Transaction Documents.

 

Section 4.09.  No Other Representations.  Buyer acknowledges and agrees that the
Purchased Assets, Interests and AI Interests are sold “as is” and Buyer agrees
to accept the Purchased Assets, Interests and AI Interests and the Business in
the condition they are in on the Closing Date based on its own inspection,
examination and determination with respect to all matters and without reliance
upon any express or implied representations or warranties of any nature made by
or on behalf of or imputed to any Seller, except as expressly set forth in this
Agreement.  Without limiting the generality of the foregoing, Buyer acknowledges
that no Seller makes any representation or warranty with respect to (i) any
projections, estimates or budgets delivered to or made available to Buyer of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of the
Business or the future business and operations of the Business or (ii) any other
information or documents made available to Buyer or its counsel, accountants or
advisors with respect to the Business, except as expressly set forth in this
Agreement.

 

ARTICLE 5
COVENANTS OF SELLERS

 

Sellers agree that:

 

Section 5.01.  Conduct of the Business.  (a) From the date hereof until the
Closing Date, the Asset Sellers shall, and the Share Sellers shall cause the

 

32

--------------------------------------------------------------------------------


 

Transferred Subsidiaries to, conduct the Business only in the Ordinary Course of
Business and shall use its commercially reasonable efforts to preserve intact
the relationships of the Business with third parties and to keep available the
services of their respective Business Employees.  Without limiting the
generality of the foregoing, from the date hereof until the Closing Date, except
as disclosed on Schedule 5.01, the Asset Sellers will not and the Share Sellers
will not, without the written consent of Buyer, permit any Transferred
Subsidiary to:

 

(i)            sell, lease, license or otherwise dispose of any Purchased Assets
or assets of any Transferred Subsidiaries except (A) pursuant to existing
contracts or commitments disclosed on Schedule 3.10 or (B) otherwise in the
Ordinary Course of Business in individual amounts of less than $50,000;

 

(ii)           create or incur any Lien on any Purchased Asset, asset of any
Transferred Subsidiary, Interest or AI Interest, in each case other than
Permitted Liens;

 

(iii)          terminate, amend in any material respect or waive any material
provision of any Material Contract, or enter into any new contract or agreement
that, if in existence on the date of this Agreement, would have been required to
have been set forth on Schedule 3.10, other than exhibitor, sponsor or custom
publishing contracts or agreements entered into in the Ordinary Course of
Business;

 

(iv)          except as otherwise provided in this Agreement, (i) amend any
employment, deferred compensation, severance, retirement or other similar
agreement with any Business Employee, (ii) grant any severance or termination
pay to any Business Employee or (iii) change any compensation or other benefits
payable to any Business Employee pursuant to any severance or retirement plans
or policies or otherwise, in each case other than in the Ordinary Course of
Business;

 

(v)           change any method of accounting with respect to the Business or
any Purchased Assets or Assumed Liabilities, except as may be required by GAAP;

 

(vi)          adopt or propose any change in the Organizational Documents of any
Transferred Subsidiary;

 

(vii)         merge or consolidate any Transferred Subsidiary with any other
Person;

 

(viii)        change or revoke any material Tax election of any Transferred
Subsidiary or HEE, change methods of accounting for Tax purposes of any
Transferred Subsidiary or HEE, enter into a settlement in respect of Taxes of
any Transferred Subsidiary or HEE or enter into an

 

33

--------------------------------------------------------------------------------


 

agreement with respect to Taxes of any Transferred Subsidiary or HEE with any
Governmental Authority (except for settlements and agreements for which reserves
have been established, in accordance with Brazilian GAAP, Hong Kong GAAP or
GAAP, as applicable, as reflected on the Brazil Balance Sheet, the Asia Balance
Sheet or the Statement of Net Liabilities, respectively);

 

(ix)   materially increase or materially alter the aggregate compensation
payable or paid, or materially alter the timing or method of such payments,
whether conditionally or otherwise, to any Business Employee, other than in the
Ordinary Course of Business; or

 

(x)    agree or commit to do any of the foregoing.

 

(b)           From the date hereof until the Closing Date, no Seller nor any
Transferred Subsidiary will take any action that is designed or intended to
discourage any customers from maintaining their respective business
relationships with the Business as such relationships existed prior to the date
of this Agreement.

 

(c)           For the avoidance of doubt, the parties agree that nothing herein
shall limit, restrict or otherwise impair any Transferred Subsidiary’s ability
to make any distributions of cash or cash equivalents to any Share Seller prior
to Closing.

 

Section 5.02.  Access to Information.  (a) From the date hereof until the
Closing Date, each Seller will (i) give Buyer, its counsel, financial advisors,
auditors and other authorized Representatives reasonable access during normal
business hours to the offices, properties, books and records of each Seller and
Transferred Subsidiary relating to the Business, (ii) furnish to Buyer, its
counsel, financial advisors, auditors and other authorized Representatives such
financial and operating data and other information relating to the Business as
such Persons may reasonably request and (iii) instruct the employees, counsel
and financial advisors of each Seller or Transferred Subsidiary to cooperate
with Buyer in its reasonable investigation of the Business; provided that all
contact with employees of any Seller or Transferred Subsidiary pursuant to this
Section 5.02 shall be made through individuals previously designated by ACI to
Buyer, and Buyer agrees that it will not, and it will not permit any of its
Affiliates or their respective counsel, financial advisors, auditors or other
Representatives, to contact any customers, suppliers, business partners or
employees of any Asset Seller, any Transferred Subsidiary or the Business
without the prior consent of ACI, which consent shall not be unreasonably
withheld.  Any investigation pursuant to this Section shall be conducted in such
manner as not to interfere unreasonably with the conduct of the business of any
Asset Seller or Transferred Subsidiary.  Notwithstanding the foregoing, Buyer
shall not have access to personnel records of any Asset Seller or Transferred
Subsidiary relating to individual performance or evaluation records, medical
histories or other information the disclosure of which is prohibited by
applicable law or could reasonably be expected to subject

 

34

--------------------------------------------------------------------------------


 

any Asset Seller or Transferred Subsidiary to risk of liability.  Nothing in
this Agreement shall require ACI or AI, or any of their respective Subsidiaries
to disclose to Buyer or its Representatives any confidential information that
ACI or AI or any of their respective Subsidiaries is advised by counsel it is
prohibited from disclosing to Buyer pursuant to applicable law or contract
(other than a Contract) or the disclosure of which would impair protection
afforded by a lawful privilege; provided that ACI, AI, or such Subsidiary, as
applicable, shall provide Buyer with notice of the existence of such information
and a detailed summary of the contents of such records to the extent not
inconsistent with the foregoing.

 

(b)           On and after the Closing Date, each Seller will afford promptly to
Buyer and its agents reasonable access to its books of account, financial and
other records (including accountant’s work papers), information, employees and
auditors to the extent necessary or useful for Buyer in connection with any
audit, investigation, dispute or litigation (other than any dispute with or
litigation against any Seller) or any other reasonable business purpose relating
to the Business; provided that any such access shall not unreasonably interfere
with the conduct of the business of any Seller.  Buyer shall bear all of the
out-of-pocket costs and expenses (including attorneys’ fees, but excluding
reimbursement for general overhead, salaries and employee benefits) reasonably
incurred in connection with the foregoing.

 

Section 5.03.  Release of Liens.  At or prior to Closing, ACI shall obtain the
release of the Liens disclosed on Schedule 3.13(c)(i).

 

Section 5.04.  Notices of Certain Events.  ACI shall promptly notify Buyer of:

 

(a)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

 

(b)           any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement; and

 

(c)           any actions, suits, claims, investigations or proceedings
commenced relating to any Asset Seller or Transferred Subsidiary or the Business
that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 3.11.

 

Section 5.05.  No Solicitation.  From the date of this Agreement until the
Closing, no Seller will (and the Sellers will not permit their respective
Affiliates or any of their or their Affiliates’ Representatives to) directly or
indirectly: (a) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to, or enter into or consummate any
transaction relating to, the acquisition or disposition of any portion of the
Business or the Purchased Assets

 

35

--------------------------------------------------------------------------------


 

(other than purchases and sales of assets in the Ordinary Course of Business) or
any similar transaction or (b) participate in any discussions or negotiations
regarding, furnish any information with respect to the Business in furtherance
of, assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to make or seek to make any proposal regarding any of the
foregoing.

 

Section 5.06.  Confidentiality of Sellers.  Each Seller hereby agrees with the
Buyer that such Seller and its Representatives will not, and that such Seller
will cause its Affiliates and Representatives not to, at any time on or after
the Closing Date, directly or indirectly, without the prior written consent of
the Buyer, disclose, any confidential or proprietary information of the Business
or a Transferred Subsidiary or any confidential or proprietary information
concerning Buyer, its Subsidiaries provided to it pursuant to Section 6.02;
provided that the information subject to the foregoing provisions of this
sentence will not include any information (i) that was publicly available prior
to the Closing Date or thereafter becomes publicly available without any
violation of this Agreement on the part of any Seller or any of its Affiliates
or Representatives, (ii) that was available to any Seller or such
Representatives on a non-confidential basis prior to its disclosure to such
Seller or its Representatives by Buyer or its Representatives or becomes
available to any Seller or such Representatives from a Person other than Buyer
and its Representatives who is not, to the best of such Seller’s knowledge,
subject to any legally binding obligation to keep such information confidential
or (iii) to the extent that such information relates to the Retained Business;
and provided further that the provisions of this Section 5.06 will not prohibit
any disclosure (i) required by any applicable legal requirement, so long as
reasonable prior notice is given of such disclosure and a reasonable opportunity
is afforded to contest the same, or (ii) made in connection with the enforcement
of any right or remedy relating to this Agreement or the transactions
contemplated hereunder.

 

Section 5.07.  Intellectual Property Cooperation.  ACI shall reasonably
cooperate with Buyer after the Closing in connection with any lawsuit by Buyer
or its Affiliates for any infringement or other violation of Business
Intellectual Property after Closing; provided that ACI shall be entitled to all
recoveries relating to any of such lawsuits to the extent Pre-Closing
Attributable if ACI shares pro rata in the costs and expenses (including
attorney’s and experts’ fees) relating to any such lawsuits.  If ACI determines,
within a reasonable time after having received written notice of such suit from
Buyer, not to participate in the pursuit of such infringement or other
violation, ACI will assign to Buyer any rights to sue and recover damages in
respect of any infringement or other violation of such Business Intellectual
Property occurring prior to the Closing Date.

 

Section 5.08.  Transferred Subsidiary Working Capital.  Sellers will not permit
the Transferred Subsidiary Working Capital of either Advanstar Brazil and
Advanstar BVI (taken together), on the one hand, or Advanstar Asia, on the other
hand, to be less than zero at the Closing.  The Share Sellers shall cause there
to

 

36

--------------------------------------------------------------------------------


 

be, as of the Closing, at least (i) a value of $600,000 in cash held by
Advanstar Brazil and Advanstar BVI, in the aggregate; and (ii) a value of
$150,000 in cash held by Advanstar Asia.

 

Section 5.09.  Delivery of Monthly Financials.  Until the Closing Date, ACI
shall, as promptly as practicable but in no event later than 20 days after the
end of each calendar month, prepare and deliver to Buyer an unaudited statement
of revenue and direct operating expenses of the Business for the period
commencing on January 1, 2005 and ending on the last day of such calendar
month.  Such unaudited statements shall be prepared on a basis consistent with
the preparation of the Unaudited Statement.

 

Section 5.10.  Delivery of Financial Audit.  ACI agrees to deliver to Buyer,
promptly after their delivery to ACI and in any event not later than April 13,
2005, a copy of the final audited Statement of Net Liabilities of the Business
as of December 31, 2004 and the final audited Statement of Revenue and Direct
Operating Expenses of the Business for the year then ended.  ACI agrees to
provide Buyer with reasonable access to the accountant work papers relating to
such Statement of Net Liabilities or Statement of Revenue and Direct Operating
Expenses.

 

ARTICLE 6
COVENANTS OF BUYER

 

Buyer agrees that:

 

Section 6.01.  Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, Buyer and its Affiliates will hold, and will use
their commercially reasonably efforts to cause their respective officers,
directors, employees, accountants, counsel, consultants, advisors and agents to
hold, in confidence all confidential documents and information furnished to
Buyer or its Affiliates in connection with the transactions contemplated by this
Agreement as and to the extent provided in the Confidentiality Agreement dated
November 22, 2004, between ACI and Audax Management Company, LLC (as it may be
amended from time to time, the “Confidentiality Agreement”).

 

Section 6.02.  Access.  On and after the Closing Date, Buyer and each of its
Subsidiaries will afford promptly to each Seller and their respective agents
reasonable access during normal business hours to its properties, books,
records, employees and auditors to the extent necessary to permit ACI to
determine any matter reasonably relating to its rights and obligations hereunder
or to any period ending on or before the Closing Date; provided that any such
access shall not unreasonably interfere with the conduct of the business of
Buyer or any of its Subsidiaries.

 

37

--------------------------------------------------------------------------------


 

Section 6.03.  Trademarks; Tradenames; Change of Corporate Name.  (a) Buyer
shall within 180 days after Closing, change the Publications and subscription
information, signage and stationery as well as all other information or other
materials of Buyer or any of its Affiliates (including the Transferred
Subsidiaries and HEE), including any internet or other electronic communications
vehicles, to discontinue use of the Advanstar Trademarks and Tradenames (during
which time Buyer and its Affiliates shall have the right to use the Advanstar
Trademarks and Tradenames consistent with the usage during the 180-day period
preceding the Closing); provided that the foregoing shall not require any
changes with respect to any Publications printed or submitted for printing prior
to the end of such 180-day period.  In no event shall Buyer or any of its
Affiliates use any Advanstar Trademarks and Tradenames after Closing in any
manner or for any purpose different from the use of such Advanstar Trademarks
and Tradenames by ACI during the 180-day period preceding the Closing.

 

(b)           Buyer agrees, as promptly as practicable after Closing, to take,
or cause to be taken, all actions necessary or desirable under applicable laws
and regulations to effect the transfer and assignment to ACI of all Advanstar
Trademarks and Tradenames owned or licensed by any Transferred Subsidiary to ACI
(collectively, the “Trademark Assignment”), and ACI shall assist the Buyer in
effecting the Trademark Assignments.  ACI and Buyer agree to execute and
deliver, and to cause to be executed and delivered, such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the Trademark Assignments.

 

(c)           As soon as practicable following the Closing Date, but in no event
later than 30 days following the Closing Date, Buyer shall cause each
Transferred Subsidiary to change its corporate name to a name that does not
include “Advanstar” and to make any necessary legal filings with the appropriate
Governmental Authorities to effectuate such changes.

 

Section 6.04.  Financing.  Buyer agrees (a) to use its commercially reasonable
efforts to obtain the financing described in the Financing Commitments on
substantially the terms and conditions set forth therein as expeditiously as
practicable after the date hereof, including the negotiation, execution and
delivery of the definitive documentation for the Financing Commitments and the
satisfaction or waiver of all conditions to closing set forth therein, (b) to
keep ACI reasonably informed on the status of its efforts to obtain financing
for its obligations hereunder and (c) to not permit any amendment or
modification to the Financing Commitments or the definitive documentation
therefor that could reasonably be expected to hinder or delay its receipt of
financing upon the terms and conditions set forth in the Financing Commitments
as of the date hereof.

 

Section 6.05.  Use of Copyrights.  With respect to copyrighted works obtained
from third parties and used in any Publications or on any Website prior

 

38

--------------------------------------------------------------------------------


 

to the Closing Date, Buyer will and will cause its Affiliates to, exercise
rights in such work in accordance with (i) the rights Seller received from such
third party, (ii) the rights Buyer or its Affiliates receive from any rights
holder in such work and (iii) applicable Law.

 

ARTICLE 7
COVENANTS OF BUYER AND SELLERS

 

Buyer and each Seller agree that:

 

Section 7.01.  Commercially Reasonable Efforts; Further Assurances.  (a) Subject
to the terms and conditions of this Agreement, Buyer and each Seller agree to
use their respective commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary or
desirable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement.  Buyer and each Seller agree to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement and
to vest in Buyer good title to the Purchased Assets, the Interests and the AI
Interests.

 

(b)           In furtherance and not in limitation of the foregoing, each of
Buyer and ACI shall make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby as
promptly as practicable and in any event within 10 Business Days after the date
hereof and to supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and to take
all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act as soon as practicable.

 

Section 7.02.  Certain Filings.  Buyer and each Seller agrees to cooperate with
one another (i) in determining whether any action by or in respect of, or filing
with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any Contracts,
in connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

 

Section 7.03.  Certain Consents.  ACI agrees to use its commercially reasonable
efforts to (i) obtain as soon as practicable after the date hereof (x) all of
the Consents and (y) any consents or approvals that are required to be obtained
in connection with the provision of the Transition Services (as defined in the
Transition Services Agreement) (such consents and approvals, the “Transition
Consents”) by ACI and (ii) assist Buyer in its efforts to obtain agreements with

 

39

--------------------------------------------------------------------------------


 

each of the counterparties to the Excluded Contracts that would enable Buyer to
realize the benefits of the Excluded Contracts to the extent applicable to the
Business (each, a “New Business Agreement”), and Buyer will cooperate in
assisting ACI to obtain all of the Consents and the Transition Consents;
provided that such commercially reasonable efforts shall not include any
requirement of ACI to expend money, commence any litigation or offer or grant
any accommodation (financial or otherwise) to any Person.  ACI shall keep Buyer
reasonably apprised of the status of its efforts to obtain the Consents and the
Transition Consents.  Buyer agrees that no representation, warranty or covenant
of any Seller contained herein or in any other Transaction Document shall be
breached or deemed breached and no condition to the obligations of Buyer shall
be deemed not to be satisfied as a result of the failure to obtain any Consent,
Transition Consent or New Business Agreement.

 

Section 7.04.  Collections and Remittances.  Each party will promptly forward to
the other applicable party any revenue or other amount (and related
documentation) which is received by such party (or any of its Subsidiaries) and
to which such other applicable party is entitled pursuant to this Agreement,
including any revenues received by Buyer or any of its Subsidiaries (including
the Transferred Subsidiaries) that are Pre-Closing Attributable and any revenues
received by any Asset Seller or any of their respective Subsidiaries that are
Post-Closing Attributable.  Each party will promptly provide the other
applicable party with copies of any invoices received by it to be paid in whole
or in part by the other party pursuant to this Agreement.  The responsible party
shall promptly pay (or contest in good faith) such invoices.

 

Section 7.05.  Public Announcements.  No public announcement or disclosure will
be made by any party with respect to the subject matter of this Agreement or the
transactions contemplated hereunder without the prior written consent of the
Buyer and ACI; provided that the provisions of this Section 7.05 will not
prohibit (x) any disclosure required by any applicable legal requirements or any
listing agreement with any national securities exchange (in which case the
disclosing party will provide the other parties with the opportunity to review
in advance the disclosure) or (y) any disclosure made in connection with the
enforcement of any right or remedy relating to this Agreement or the
transactions contemplated hereunder.

 

Section 7.06.  Noncompetition.  (a) Each Seller agrees that, unless such Seller
obtains the prior written consent of Buyer, from the Closing Date until the
second anniversary of the Closing Date, neither it nor any of its Subsidiaries
shall:

 

(i)            engage, either directly or indirectly, as a principal or for its
own account or solely or jointly with others, or as a stockholder in any
corporation or joint stock association or as an owner of any equity or
membership interest in any other Person, in any Buyer Competitive

 

40

--------------------------------------------------------------------------------


 

Activity within the geographic area designated on Schedule 7.06(a)(i) for the
Show, Publication or Website to which such Buyer Competitive Activity
corresponds; provided that nothing herein shall prohibit the acquisition by ACI
or any of its Subsidiaries of (x) a diversified company having not more than 5%
of its sales (based on its latest published annual audited financial statements)
attributable to any Buyer Competitive Activity, (y) less than 5% of any class of
stock listed on a national securities exchange or traded in the over-the-counter
market or (z) any Person engaged in Buyer Competitive Activities if (A) such
Buyer Competitive Activities collectively account for less than 25% of such
Person’s sales (based on its latest published annual audited financial
statements) and (B) as soon as practicable, but in any event within 60 days
after the closing of such acquisition, ACI or the relevant Subsidiary, as the
case may be, commences efforts to divest, and, within nine months after the
closing of such acquisition, ACI or such Subsidiary consummates the divestiture
of, the portion of such acquired Person required in order to comply with clause
(x) of this Section 7.06(a)(i); or

 

(ii)           employ or solicit, agree to employ or receive or accept the
performance of services by any Transferred Employee, other than any Transferred
Employees who have resigned from the employment of Buyer or any of its
Subsidiaries more than three months prior to their hiring by ACI or one of its
Subsidiaries or who have been terminated without cause by Buyer or any of its
Subsidiaries (collectively, “Permitted Transferred Employees”); provided that
nothing in this Section 7.06(a)(ii) shall prohibit ACI or any of its
Subsidiaries from making general solicitations or general advertisements to the
public not specifically directed toward the Transferred Employees, but neither
ACI nor any of its Subsidiaries shall employ, agree to employ, or receive or
accept the performance of services by any Transferred Employee as a result of
any such general solicitation or general advertisement, other than Permitted
Transferred Employees.

 

(b)           Buyer agrees that, unless Buyer obtains the prior written consent
of ACI, from the Closing Date until the second anniversary of the Closing Date,
neither it nor any of its Subsidiaries shall employ or solicit, agree to employ
or receive or accept the performance of services by any employee of ACI or any
of its Subsidiaries who does not become a Transferred Employee, other than any
employees who have resigned from the employment of ACI or any of its
Subsidiaries more than three months prior to their hiring by Buyer or one of its
Subsidiaries or who have been terminated without cause by ACI or any of its
Subsidiaries (collectively, “Permitted ACI Employees”); provided that nothing in
this Section 7.06(b) shall prohibit Buyer or any of its Subsidiaries from making
general solicitations or general advertisements to the public not specifically
directed toward employees of ACI or any of its Subsidiaries, but neither Buyer
nor any of its Subsidiaries shall employ, agree to employ, or receive or accept
the performance of services by, any employee or ACI or any of its Subsidiaries
as a result of any such general solicitation or general advertisement, other
than Permitted ACI Employees.

 

41

--------------------------------------------------------------------------------


 

(c)           If any provision contained in this Section 7.06 shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Section 7.06, but this Section 7.06 shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.  It
is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time which is not permitted by applicable law, or in any way construed to be too
broad or to any extent invalid, such provision shall not be construed to be
null, void and of no effect, but to the extent such provision would be valid or
enforceable under applicable law, a court of competent jurisdiction shall
construe and interpret or reform this Section 7.06 to provide for a covenant
having the maximum enforceable geographic area, time period and other provisions
(not greater than those contained herein) as shall be valid and enforceable
under such applicable law.  ACI and Buyer each acknowledge that the other party
would be irreparably harmed by any breach by Buyer or ACI, respectively, of its
obligations pursuant to this Section and that there would be no adequate remedy
at law or in damages to compensate such other party for any such breach.  ACI
and Buyer each agree that the other shall be entitled to injunctive relief
requiring specific performance by Buyer or ACI, as the case may be, of this
Section 7.06, and ACI and Buyer, respectively, consent to the entry thereof.

 

Section 7.07.  Web Services Agreement.  Buyer and ACI will negotiate in good
faith to reach agreement on the terms and conditions of a web services agreement
(the “Web Services Agreement”) pursuant to which ACI shall, or shall cause its
Affiliates to, provide to Buyer the services described on Exhibit D hereto
substantially on the terms set forth in such Exhibit.

 

Section 7.08.  No Breach or Failure of Condition as a Result of Certain
Matters.  Buyer agrees that no representation, warranty or covenant of any
Seller contained herein or in any other Transaction Document shall be breached
or deemed breached, and no condition to the obligations of Buyer shall be deemed
not to be satisfied, as a result of any matter set forth on Schedule 7.08.

 

Section 7.09.  Brazilian Distribution.  (a)  Promptly following the expiration
of 90 days after the publication of Advanstar Brazil’s minutes of the quota
holders’ meeting approving a capital reduction with respect to Advanstar
Brazil’s quotas (“Notice of Capital Reduction”) that permits a distribution of
Excess Brazil Cash as contemplated by this Section 7.09 (i.e., 90 days after
March 8, 2005 or the date of publication pursuant to Section 7.09(b), as
applicable), Buyer will cause Advanstar Brazil to (x) amend its bylaws to
reflect the reduced capital resulting from the distribution of Excess Brazil
Cash, and file the amended bylaws with the Board of Registration of Companies in
Brazil and (y) amend its Certificate of Registration of Foreign Investment with
the Central Bank of Brazil to reflect such reduction.  The expiration of the
90-day period and the completion and filing of the amendments described in
clauses (x) and (y) is referred to herein as the “Capital Reduction Procedure.”

 

42

--------------------------------------------------------------------------------


 

(b)           If the Notice of Capital Reduction published by Advanstar Brazil
on March 8, 2005 will not permit Advanstar Brazil to make the distribution of 
Excess Brazil Cash to Buyer following the expiration of 90 days after such
publication, Buyer will cause Advanstar Brazil to publish a new Notice of
Capital Reduction, and complete the Capital Reduction Procedure as promptly as
practicable after the Closing, in accordance with this Section 7.09 and
applicable law.

 

(c)           As promptly as practicable after the Capital Reduction Procedure
is completed, Buyer will cause Advanstar Brazil to distribute to Buyer an amount
equal to the aggregate amount of cash held by Advanstar Brazil on the Closing
Date minus $600,000 (such excess, “Excess Brazil Cash”), and Buyer will promptly
upon receipt of such funds pay the amount of Excess Brazil Cash to Seller as an
adjustment to the Purchase Price.

 

(d)           Prior to the Closing, ACI shall keep Buyer reasonably apprised,
and after the Closing Buyer shall keep ACI reasonably apprised, of the status of
the Capital Reduction Procedure and shall promptly notify ACI if it or Advanstar
Brazil receives any written communication from any creditor, the Central Bank of
Brazil or any third party which would, or would reasonably be expected to,
impede, delay or prohibit the Capital Reduction Procedure or the distribution of
the Excess Brazil Cash.  If the Excess Brazil Cash is not distributed, Buyer and
ACI shall each use their respective commercially reasonable efforts to (i)
promptly resolve any disputes or other issues limiting or restricting such
distribution and (ii) take any actions deemed necessary or advisable to
consummate the Capital Reduction Procedure and effect the distribution of the
Excess Brazil Cash.

 

(e)           In connection with the transactions contemplated by this Section
7.09, Buyer shall cause all outstanding quotas of Advanstar Brazil to be owned
beneficially and of record by one or more entities, each of which is organized
under the laws of a jurisdiction other than Brazil or any jurisdiction within
Brazil.

 

ARTICLE 8
TAX MATTERS

 

Section 8.01.  Tax Definitions.  The following terms, as used herein, have the
following meanings:

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to a Tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.

 

43

--------------------------------------------------------------------------------


 

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, without limitation, U.S. federal, state, local,
or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, property, sales, use, transfer,
registration, and value added taxes and withholding on amounts paid to or by any
Person), together with any interest, penalty, addition to tax or additional
amount imposed by any Governmental Authority (a “Taxing Authority”) responsible
for the imposition of any such tax (domestic or foreign), or (ii) Liability for
the payment of any amounts of the type described in (i) as a result of being
party to any agreement or any express or implied obligation to indemnify any
other Person or under law, as a transferee or successor, or otherwise.

 

Section 8.02.  Tax Matters.  ACI hereby represents and warrants to Buyer that:

 

(a)           Each Asset Seller has timely paid all Taxes required to be paid on
or prior to the date hereof, the non-payment of which would result in a Lien on
any Purchased Asset.

 

(b)           Each Asset Seller has established adequate reserves for the
payment of, and will timely pay, all Taxes which arise from or with respect to
the Purchased Assets or the operation of the Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any Purchased Asset for which Buyer or any Affiliate could
reasonably be expected to have any Liability.

 

(c)           Each Asset Seller has withheld and paid all Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party, to
the extent that Buyer or any Affiliate could have any Liability for such Taxes.

 

(d)           (i) All material Tax returns, statements, reports and forms
required to be filed with any Taxing Authority with respect to any Pre-Closing
Tax Period by or on behalf of any Transferred Subsidiary or HEE, including any
schedule or attachments thereto and any amendments thereof and including
information returns (collectively, the “Returns”), have been timely filed, to
the extent required to be filed on or before the date hereof; (ii) the Returns
that have been filed are true and complete in all material respects; (iii) all
Taxes shown as due and payable on the Returns that have been filed and all other
Taxes due and payable by any Transferred Subsidiary or HEE (whether or not shown
on any Return) have been timely paid; (iv) there is no deficiency, adjustment,
action, suit, proceeding, investigation, audit or claim now proposed or pending
against or with respect to any Transferred Subsidiary or HEE in respect of any
material Tax, and, to the Knowledge of ACI, no claim has been made in any
jurisdiction where any Transferred Subsidiary or HEE does not file Returns that
such Transferred

 

44

--------------------------------------------------------------------------------


 

Subsidiary or HEE, as the case may be, is or may be subject to taxation by that
jurisdiction; (v) there are no Liens for Taxes (other than Liens for Taxes not
yet due) upon any of the assets of any Transferred Subsidiary or HEE; (vi) each
Transferred Subsidiary and HEE has withheld and paid all Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder or other third party;
(vii) HEE has been a partnership for U.S. federal income tax purposes at all
times during its existence; and (viii) the unpaid Taxes of the Transferred
Subsidiaries and HEE as of the Closing Date will not exceed the amount reserved
for Taxes set forth on the Brazil Balance Sheet, the Asia Balance Sheet and the
Statement of Net Liabilities (solely to the extent such amounts relate to
reserves for taxes of HEE), respectively, as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Transferred Subsidiaries and HEE in filing their Returns.

 

Section 8.03.  Tax Returns; Tax Cooperation; Allocation of Taxes.  (a)  Buyer
shall prepare, or cause to be prepared, all Returns required to be filed by any
Transferred Subsidiary or HEE after the Closing Date with respect to any
Pre-Closing Tax Period.  Buyer shall timely file, or cause to be timely filed,
all such Returns.  Any such Return shall be prepared in a manner consistent with
past practice and without a change of any election or any accounting method,
except as otherwise required by law, and shall be submitted by Buyer to ACI
(together with schedules, statements and, to the extent reasonably requested by
ACI, supporting documentation) at least 20 days prior to the due date (including
extensions) of such Return.  If ACI, within 10 Business Days after delivery of
any such Return, notifies Buyer in writing that it objects to any items in such
Return, the disputed items shall be resolved by mutual agreement between Buyer
and ACI.

 

(b)           Buyer and each Seller agrees to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information and
assistance relating to the Business, Purchased Assets, the Interests, the AI
Interests and the Assumed Liabilities (including reasonable access to books and
records) as is reasonably necessary for the filing of all Tax returns, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax.  Buyer and each Seller agrees to retain all
books and records with respect to Taxes pertaining to the Business, the
Purchased Assets, the Interests, the AI Interests and the Assumed Liabilities
for a period of at least six years following the Closing Date.  On or after the
end of such period, each party shall provide the other with at least 10 days
prior written notice before destroying any such books and records, during which
period the party receiving such notice can elect to take possession, at its own
expense, of such books and records.  Buyer and each Seller agrees to cooperate
with each other in the conduct of any audit or other proceeding relating to
Taxes involving the Business, the Purchased Assets, the Interests, the AI
Interests or the Assumed Liabilities.

 

45

--------------------------------------------------------------------------------


 

(c)           All real property taxes, personal property taxes and similar ad
valorem obligations levied with respect to the Purchased Assets for a taxable
period which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between ACI and Buyer based on
the number of days of such taxable period included in the Pre-Closing Tax Period
and the number of days of such taxable period after the Closing Date (any such
portion of such taxable period, the “Post-Closing Tax Period”).  ACI shall be
liable for the proportionate amount of such taxes that is attributable to the
Pre-Closing Tax Period, and Buyer shall be liable for the proportionate amount
of such taxes that is attributable to the Post-Closing Tax Period.

 

(d)           All excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees (collectively, “Transfer Taxes”)
incurred in connection with the transactions contemplated by this Agreement and
the other Transaction Documents shall be borne by 50% by Buyer and 50% by ACI. 
Buyer and ACI shall cooperate in providing each other with any appropriate
resale exemption certifications and other similar documentation.

 

(e)           Apportioned Obligations and Transfer Taxes shall be timely paid,
and all applicable filings, reports and returns shall be filed, as provided by
applicable law.  The paying party shall be entitled to reimbursement from the
non-paying party in accordance with Section 8.03(c) or (d), as the case may be. 
Upon payment of any such Apportioned Obligation or Transfer Tax, the paying
party shall present a statement to the non-paying party setting forth the amount
of reimbursement to which the paying party is entitled under Section 8.03(c) or
(d), as the case may be, together with such supporting evidence as is reasonably
necessary to calculate the amount to be reimbursed.  The non-paying party shall
make such reimbursement promptly but in no event later than 10 days after the
presentation of such statement.  Any payment not made within such time shall
bear interest from the due date for such payment until, but excluding, the date
of payment at a rate per annum equal to the Prime Rate as published in the Wall
Street Journal, Eastern Edition in effect from time to time during the period
from the due date for such payment to the date of payment.  Such interest shall
be payable at the same time as the payment to which it relates and shall be
calculated daily on the basis of a year of 365 days and the actual number of
days elapsed, without compounding.

 

(f)            Buyer shall promptly pay or cause to be paid to ACI all refunds
of Taxes and interest thereon received by any Transferred Subsidiary
attributable to Taxes paid by any Transferred Subsidiary with respect to any
Pre-Closing Tax Period, except to the extent such refund is attributable to the
carryback of a Tax attribute arising in a Post-Closing Tax Period.  If, in lieu
of receiving such refund, any Transferred Subsidiary elects to reduce a Tax
Liability relating to a taxable period (or portion thereof) ending after the
Closing Date, Buyer shall promptly pay or cause to be paid to ACI the amount of
such reduction in Tax Liability.

 

46

--------------------------------------------------------------------------------


 

Section 8.04.  338(g) Election.  Seller and Buyer agree that Buyer will make a
timely, effective and irrevocable election under Section 338(g) of the Code with
respect to Advanstar Brazil.

 

ARTICLE 9
EMPLOYEE MATTERS

 

Section 9.01.  Employees and Offers of Employment.  (a) Buyer shall offer
employment to each Asset Sale Business Employee, effective as of the Closing
Date.  Each such offer of employment shall be communicated to such Business
Employees within 30 Business Days following the date hereof or, if earlier, no
later than the fifth Business Day prior to the Closing; provided that, with
respect to any Asset Sale Business Employee who commences employment with an
Asset Seller following the date hereof, each such offer of employment shall be
communicated to such Asset Sale Business Employee promptly following Buyer’s
receipt of notification from ACI of such employee’s hiring.  No such offer of
employment shall require any Asset Sale Business Employee to relocate to a job
site more than 25 miles from such employee’s job site immediately prior to the
Closing Date.  The Asset Sale Business Employees who commence employment with
Buyer or its Subsidiaries as of the Closing Date or as otherwise provided in the
next sentence and Business Employees of any Transferred Subsidiary as of the
Closing Date shall be referred to herein as the “Transferred Employees”. 
Notwithstanding anything herein to the contrary, in the case of Asset Sale
Business Employees who, on the Closing Date, are on a leave of absence approved
by ACI, AI or one of its Subsidiaries pursuant to an Employee Plan or
International Plan (not including vacation time, personal days or sick leave not
yet covered by short-term disability), the employment of such employees by Buyer
shall be effective as soon as they return from leave; provided that Buyer shall
be obligated to hire any such Asset Sale Business Employee only if such employee
returns to active service on the earlier of (x) the first day following
expiration of such employee’s approved leave of absence, subject to any
permissible extension and (y) 90 days following the Closing Date, except that
Buyer shall be obligated to hire all such Asset Sale Business Employees to the
extent required by applicable law.  No Seller will discourage any Asset Sale
Business Employee from accepting employment with Buyer or make a competing offer
of employment to any Asset Sale Business Employee.

 

(b)           No later than five Business Days prior to the Closing Date, the
Sellers shall provide the Buyer a list of all Business Employees who would have
been Transferred Employees but for the fact that they will be on leave of
absence on the Closing Date, the expected duration of the leave as of the date
of that list (subject to any permissible extensions) and the position held by
such Business Employee as of the date the leave began.  From time to time prior
to the Closing Date, to the extent not prohibited by law, the Sellers shall use
commercially reasonable efforts to promptly provide Buyer information regarding
Business

 

47

--------------------------------------------------------------------------------


 

Employees that is required by Buyer to enable it to establish the Buyer Employee
Plans.  As soon as practicable, but in no event later than 30 days following the
Closing Date, to the extent not prohibited by law, each Seller shall provide to
Buyer a copy of all records of the Transferred Employees in its possession.

 

(c)           Commencing at 12:00 a.m. on the day immediately following the
Closing Date, Transferred Employees (other than those Asset Sale Business
Employees who, on the Closing Date, are on a leave of absence, which Asset Sale
Business Employees shall cease to participate in the Employee Plans on the date
such Asset Sale Business Employee becomes a Transferred Employee) shall cease to
participate in the Employee Plans and shall commence participation in employee
benefit plans established or to be established and maintained by the Buyer or
its Affiliates on and after the Closing Date on the terms and conditions set
forth therein (a “Buyer Employee Plan”).

 

(d)           During the period commencing on the day following the Closing Date
and ending on December 31, 2005, Buyer shall provide or cause to be provided to
each Transferred Employee (i) total compensation (including base salary, bonus
and incentive opportunity and commission arrangement), equal to or greater than,
in every respect, the total compensation (including base salary, bonus and
incentive opportunity and commission arrangement) in effect for such employees
immediately prior to Closing and (ii) benefits (including health and welfare
benefits, disability, retirement, severance and vacation benefits) substantially
equivalent in each case to the benefits (including health and welfare benefits,
disability, retirement, severance and vacation benefits) provided such
Transferred Employees immediately prior to Closing.

 

Section 9.02.  ACI’s Employee Plans.  Unless otherwise provided in this Article
9, all debts and obligations relating to all Asset Sale Business Employees
related to periods of employment on or prior to the Closing Date (or, with
respect to any Asset Sale Business Employees on leave of absence on the Closing
Date, periods of employment prior to the date such Asset Sale Business Employee
becomes a Transferred Employee) shall remain with and be paid by the ACI.

 

Section 9.03.  Buyer’s Employee Plans.  (a) All liabilities and obligations
relating to any Transferred Employee who accepts Buyer’s offer of employment
pursuant to Section 9.01(a) of this Agreement related to periods of employment
on or after the Closing Date (or, with respect to any Asset Sale Business
Employees on leave of absence on the Closing Date, periods of employment on or
after the date such Asset Sale Business Employee becomes a Transferred Employee)
shall be the exclusive responsibility of Buyer.  All liabilities and obligations
relating to any Transferred Employee employed by a Transferred Subsidiary
related to periods of employment before, on or after the Closing Date shall be
the exclusive responsibility of Buyer.

 

(b)           Following the Closing Date, Buyer shall cause each Transferred
Employee to receive service credit for purposes of eligibility, vesting and
benefits

 

48

--------------------------------------------------------------------------------


 

accrual for all periods of employment with ACI and or any of its Affiliates or
predecessors thereto prior to the Closing Date under any employee benefit plan
of Buyer or its Affiliates in which such employee is eligible to participate
after the Closing Date, to the extent such credit was given under the
corresponding Employee Plan or International Plan.

 

(c)           Buyer shall use commercially reasonable efforts to cause all
pre-existing conditions that any Transferred Employee or his or her covered
dependents has as of the Closing Date, and all proof of insurability provisions
to which such employee or dependent would be otherwise subject, to be waived or
satisfied for all conditions covered by any plan maintained by Buyer or its
Affiliates in which any such employee participates, in each case to the same
extent waived or satisfied under the corresponding Employee Plan or
International Plan.  Buyer shall use commercially reasonable efforts to cause
all waiting periods applicable to newly-hired employees under each plan
maintained by Buyer or its Affiliates to be waived with respect to Transferred
Employees and their covered dependents to the extent that any such waiting
periods were waived or satisfied under the corresponding Employee Plan or
International Plan.

 

(d)           Buyer shall use commercially reasonable efforts to cause any
eligible expenses incurred by a Transferred Employee and his or her covered
dependents during the portion of the plan year prior to the Closing Date to be
accounted for in the corresponding new or existing employee benefit plan of
Buyer or its Affiliates for purposes of satisfying all deductibles, coinsurance
and maximum out-of-pocket requirements applicable to such employee and/or his or
her covered dependents for the plan year in which the Closing Date occurs if
such amounts had been paid for the corresponding benefit in accordance with such
new or existing employee benefit plan.

 

(e)           Buyer shall credit each Transferred Employee the amount of accrued
and unpaid days of vacation (the “Transferred Vacation”) applicable to such
Transferred Employee as of the close of business on the Closing Date, as
reflected for Transferred Employees in the Asset Sellers’ books and records. 
Buyer shall ensure that such Transferred Vacation is not subject to forfeiture
and that such Transferred Vacation does not count toward any maximum accrual
amount under any plan, program or policy maintained by Buyer for the purpose of
providing vacation; provided that to the extent permitted under applicable law,
Transferred Vacation may be forfeited after March 31, 2006 to the extent the
Transferred Employee failed to use any Transferred Vacation prior to such time. 
Buyer shall credit each Transferred Employee’s length of service with ACI or any
of its Affiliates (including any length of service recognized by ACI or any of
its Affiliates for service performed for any business purchased by ACI or any of
its Affiliates) for purposes of determining such Transferred Employee’s rate of
vacation accrual, to the extent the rate of vacation accrual under Buyer’s
vacation policy is dependent upon length of service.  ACI shall provide Buyer,
no later than five Business Days prior to the Closing, a list of the name and
total service

 

49

--------------------------------------------------------------------------------


 

credit of each Transferred Employees and each individual on leave of absence who
would otherwise be a Transferred Employee.

 

(f)            Buyer shall cause to be provided to any Transferred Employee who
is terminated other than for cause prior to December 31, 2005 severance pay that
is no less favorable than the severance pay to which such Transferred Employee
would have been entitled under the severance plan set forth on Schedule 9.03(f)
if such Transferred Employee was terminated as of the Closing Date.  Buyer shall
cause each Transferred Employee terminated after December 31, 2005 to receive
service credit for all periods of employment with ACI and or any of its
Affiliates or predecessors thereto prior to the Closing Date under any severance
plan, program or policy of Buyer, to the extent service credit is relevant to
any such plan, program or policy.  Buyer shall be responsible for any claim of
an Asset Sale Business Employee arising out of Buyer’s failure to make an offer
to such Asset Sale Business Employee in accordance with Section 9.01(a) hereof.

 

(g)           Subject to the last sentence of Section 9.03(f), Seller shall be
responsible for any and all liability under the Worker Adjustment and Retraining
Notification Act (“WARN”) or under any state, local or foreign law concerning
layoffs or the closing or relocation of worksites or the like which arises out
of or results from any termination of employment by any Seller or Transferred
Subsidiary on or before the Closing Date.  Buyer shall be responsible for any
and all liability under WARN or under any such state, local or foreign law with
respect to Transferred Employees which arises out of or results from any
termination of employment by Buyer after the Closing Date.

 

(h)           Buyer shall cause the tax-qualified contribution plan (the “Buyer
401(k) Plan”) established or to be established or maintained by Buyer to accept,
within a reasonable period of time following the Closing Date, a direct
plan-to-plan transfer from Seller’s defined contribution plan (the “Seller
401(k) Plan”) with respect to the accounts under such plan maintained for the
benefit of the Transferred Employees; provided that Buyer, in its reasonable
discretion, is satisfied that the Seller 401(k) Plan and its related trust are
qualified under Sections 401(a) and 501(a) of the Code and that the transfer
would not adversely affect the tax-qualified status of the Buyer 401(k) Plan or
its related trust; and, provided further, that Seller agrees to cooperate with
Buyer to implement the transfer including, without limitation, by making any
amendments required under the Seller 401(k) Plan to implement the transfer and
by making reasonable representations requested by Buyer with respect to (i) the
qualified status of the Seller 401(k) Plan and its related trust at the time of
such transfer and (ii) whether the transfer will adversely affect the qualified
status of the Seller 401(k) Plan or its related trust.  Seller hereby agrees
that until the date of such plan-to-plan transfer, Transferred Employees may
continue to make payments on outstanding loans to the Seller 401(k) Plan.

 

(i)            Effective on the Closing Date, Buyer will establish a fringe
benefit plan pursuant to Section 125 of the Code (the “Buyer 125 Plan”), which
will

 

50

--------------------------------------------------------------------------------


 

provide for dependent care, medical reimbursement and premium conversion
benefits at the same level as the Sellers’ corresponding fringe benefit plan
(the “Seller 125 Plan”), such plan to be maintained through December 31, 2005. 
That portion of the Seller 125 Plan relating to the Transferred Employees will
be spun off and merged into the Buyer 125 Plan, and, in connection therewith,
Sellers will transfer, or cause to be transferred, all account related
information reasonably necessary to effect such spin off-merger, including
without limitation participant name, identifying numbers, available account
balances on the Closing Date.  On and after the Closing Date, Transferred
Employees will cease to participate in the Seller 125 Plan and will commence
participation in the Buyer 125 Plan.  On the Closing Date, Sellers shall pay to
Buyer the net aggregate amount of the account balances attributable to
Transferred Employees under Buyer 125 Plan, if such amount is positive, and
Buyer shall pay to Sellers the net aggregate amount of the account balances
attributable to Transferred Employees under Buyer 125 Plan, if such amount is
negative.

 

Section 9.04.  Commissions.  ACI and Buyer acknowledge and agree that ACI shall
be responsible for the direct payment of all sales commissions payable to
Business Employees in respect of Publications that are Pre-Closing Attributable
and Buyer shall be responsible for the direct payment of all sales commissions
payable to Business Employees in respect of Publications that are Post-Closing
Attributable.

 

Section 9.05.  COBRA and HIPAA.  Buyer shall provide continued health and
medical coverage to the extent required under Section 4980B of the Code, Part 6
of Title I of ERISA or any other applicable Law (“COBRA Coverage”) to all
Transferred Employees with respect to all “qualifying events” (as such term is
defined under Sections 4980B(f)(3) of the Code or 603 of ERISA) or other
triggering events described under the applicable law that occur after the
Closing Date; provided that Buyer shall provide COBRA Coverage to any spouse,
dependent or beneficiary of any Transferred Employee with respect to all
“qualifying events” (as defined above) whether they occur or occurred before, on
or after the Closing Date.  Effective as of the day after the Closing, Buyer
shall assume all obligations, liabilities and commitments of ACI and its
Affiliates after the Closing Date to Transferred Employees and their eligible
dependents under the Health Insurance Portability and Accountability Act of 1996
and applicable state or similar laws.

 

Section 9.06.  At-Will Employment.  No provision of this Agreement shall be
construed to create an express or implied contract of employment between Buyer
and any Transferred Employee for a definite term or to limit in any way the
right of the Buyer to terminate the employment of any Transferred Employee with
or without notice or cause or to limit in any way the right of the Buyer to
alter any of the terms and conditions of the employment of any Transferred
Employee, other than as expressly provided in this Article 9.

 

51

--------------------------------------------------------------------------------


 

Section 9.07.  No Third Party Beneficiaries.  No provision of this Article 9
shall create any third party beneficiary or other rights in any employee or
former employee (including any beneficiary or dependent thereof) of ACI or any
of its Affiliates, including any rights in any such Persons in respect of any
benefits that may be provided, directly or indirectly, under any Employee Plan
or any plan or arrangement which may be established by Buyer or any of its
Affiliates.

 

ARTICLE 10
CONDITIONS TO CLOSING

 

Section 10.01.  Conditions to Obligations of Buyer and Sellers.  The obligations
of Buyer and each Seller to consummate the Closing are subject to the
satisfaction of the following conditions:

 

(a)           Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.

 

(b)           No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing.

 

Section 10.02.  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:

 

(a)           (i) Each Seller shall have performed in all material respects all
of its obligations hereunder required to be performed by it on or prior to the
Closing Date, (ii) the representations and warranties of ACI contained in this
Agreement or in any certificate or other writing delivered by ACI pursuant
hereto shall be true at and as of the Closing Date (disregarding all
qualifications as to materiality contained therein), as if made at and as of
such date, with only such exceptions as would not in the aggregate have a
Material Adverse Effect and (iii) Buyer shall have received a certificate signed
by the Chief Executive Officer, Executive Vice President-Corporate Development
or Vice President & General Counsel of ACI to the foregoing effect.

 

(b)           All of the conditions to consummation of the debt financing set
forth in the Debt Commitment Letter shall have been satisfied or waived and the
funds under the Debt Commitment Letter shall have been received by Buyer, or
shall be fully available to Buyer to the extent contemplated by the Debt
Commitment Letter, on substantially the terms and conditions set forth in the
Debt Commitment Letter (after giving effect to any changes made or requested
pursuant to the “market flex” terms contained in the Fee Letter); provided that
Buyer shall not be entitled to assert the failure of the condition set forth in
this 10.02(b) as a basis for not consummating the transactions contemplated
hereby if the failure of such condition to be satisfied has resulted from any
failure by Buyer to comply, or any failure by Audax Management Company, LLC or
Audax to

 

52

--------------------------------------------------------------------------------


 

cause Buyer to comply, with Section 6.04 or the failure by Audax to provide the
Equity Investment pursuant to the terms of the Equity Commitment Letter.

 

(c)           Each Seller shall have executed and delivered to Buyer each
Transaction Document to which it is a party.

 

(d)           The excess of the revenues over direct operating expenses
(excluding allocated expenses) of the Business for the year ended December 31,
2004, as reflected on the final audited Statement of Revenue and Direct
Operating Expenses of the Business for such year, delivered to Buyer pursuant to
Section 5.10, calculated in accordance with the draft audited Statement of
Revenue and Direct Operating Expenses set forth on Schedule 3.08(a), shall not
be materially less than the excess of the revenues over direct operating
expenses (excluding allocated expenses) of the Business reflected on the draft
audited Statement of Revenue and Direct Operating Expenses set forth on Schedule
3.08(a).

 

(e)           Buyer shall have received all documents it may reasonably request
relating to the existence of each Seller and the authority of each Seller for
this Agreement, all in form and substance reasonably satisfactory to Buyer.

 

(f)            Sellers shall have delivered to Buyer any necessary Tax clearance
or other certificates required by law or necessary to avoid withholding amounts
from the Purchase Price.

 

(g)           Sellers shall have delivered to Buyer the resignation of each of
the directors and officers of Advanstar Asia and Advanstar Brazil, other than
the individuals who are Transferred Employees.

 

(h)           Buyer shall have received the Amendment to the Articles of
Association of Advanstar Brazil for the assignment and transfer of quotas from
ACI and AI to Buyer and Buyer’s Subsidiary.

 

Section 10.03.  Conditions to Obligation of the Sellers.  The obligation of each
Seller to consummate the Closing is subject to the satisfaction of the following
further conditions:

 

(a)           (i) Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date, (ii) the representations and warranties of Buyer contained in this
Agreement or in any certificate or other writing delivered by Buyer pursuant
hereto shall be true in all material respects at and as of the Closing Date, as
if made at and as of such date and (iii) ACI shall have received a certificate
signed by the Chief Executive Officer or President of Buyer to the foregoing
effect.

 

(b)           Buyer shall have executed and delivered to ACI each of the
Transaction Documents to which Buyer is a party.

 

53

--------------------------------------------------------------------------------


 

(c)           ACI shall have received all documents it may reasonably request
relating to the existence of Buyer and the authority of Buyer for this
Agreement, all in form and substance reasonably satisfactory to ACI.

 

ARTICLE 11
SURVIVAL; INDEMNIFICATION

 

Section 11.01.  Survival.  Except for the representations and warranties of ACI
contained in Article 3 made with respect to the Transferred Subsidiaries, which
shall survive the Closing until the second anniversary of the Closing Date, the
representations and warranties of the parties hereto contained in this Agreement
shall survive the Closing until the first anniversary of the Closing Date;
provided that Sections 3.01, 3.02, 3.04(i), 3.06, 3.07, 3.12(a), 3.12(b) and
3.21 shall survive indefinitely and Section 3.17 and 8.02 shall survive until
the thirtieth day after the expiration of the applicable statute of limitations
(taking into account any tolling periods and other extensions).  The covenants
set forth in this Agreement shall survive the Closing indefinitely or for the
shorter period explicitly specified therein, and any breaches thereof shall
survive indefinitely.  Notwithstanding the preceding sentence, any breach of
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the breach
giving rise to such right of indemnity shall have been given to the party
against whom such indemnity may be sought prior to such time.

 

Section 11.02.  Indemnification.  (a) ACI hereby indemnifies Buyer and its
Affiliates against and agrees to hold each of them harmless from any and all
liability, damage, loss and expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding whether involving a third party claim or a claim
solely between the parties hereto) (“Damages”) actually incurred or suffered by
Buyer or any of its Affiliates arising out of:

 

(i)            any breach of, or inaccuracy in, any representation or warranty
(each such breach of, or inaccuracy in, any representation or warranty a
“Warranty Breach”) made by any of the Sellers in this Agreement or in any
Schedules or certificates delivered pursuant hereto (determined as if all
qualifications as to materiality, including each reference to the defined term
“Material Adverse Effect,” were deleted from the applicable representation or
warranty);

 

(ii)           any breach or violation of any covenant or agreement of any of
the Sellers made or to be performed pursuant to this Agreement;

 

(iii)          any Excluded Liability;

 

54

--------------------------------------------------------------------------------


 

(iv)          any Liability of any Transferred Subsidiary resulting from,
arising out of or related to any of the matters required to be set forth on
Schedule 3.11 or any other Liability of any Transferred Subsidiary arising as a
result of any legal or equitable action or judicial or administrative proceeding
initiated at any time in respect of any action by or inaction of any Seller or
Transferred Subsidiary or any of their respective directors, officers, employees
or agents on or prior to the Closing Date.

 

provided that with respect to indemnification by ACI for Warranty Breaches
pursuant to Section 11.02(a)(i), (A) the amount of Damages incurred or suffered
arising out of any Warranty Breach shall be determined as if all qualifications
as to materiality, including each reference to the defined term “Material
Adverse Effect,” were deleted from the applicable representation or warranty;
(B) no individual Warranty Breach shall be deemed to have occurred unless the
amount of Damages with respect thereto exceeds $25,000; (C) ACI shall not be
liable unless the aggregate amount of Damages with respect to all such Warranty
Breaches exceeds $925,000, and then only to the extent of the excess over
$925,000 and (D) ACI’s maximum liability for all such Warranty Breaches shall
not exceed $18,500,000; and provided further that the limitations set forth in
clauses (C) and (D) shall not apply to Warranty Breaches in respect of Sections
3.01, 3.02, 3.04(i), 3.06, 3.07, 3.12(a), 3.12(b), 3.17, 3.21 or 8.02.

 

(b)           Buyer hereby indemnifies ACI and its Affiliates against and agrees
to hold each of them harmless from any and all Damages actually incurred or
suffered by ACI or any of its Affiliates arising out of:

 

(i)            any Warranty Breach or breach of covenant or agreement made or to
be performed by Buyer pursuant to this Agreement; or

 

(ii)           any Assumed Liability.

 

Section 11.03.  Procedures.  (a) The party seeking indemnification under Section
11.02 (the “Indemnified Party”) agrees to give prompt notice to the party
against whom indemnity is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any suit, action or proceeding in respect of
which indemnity may be sought under such Section and will provide the
Indemnifying Party such information with respect thereto that the Indemnifying
may reasonably request.  The failure to so notify the Indemnifying Party shall
not relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have adversely prejudiced the Indemnifying Party.

 

(b)           The Indemnifying Party shall be entitled to participate in the
defense of any Claim asserted by any third party (“Third Party Claim”).  In
addition, the Indemnifying Party will have the right to defend, at its own
expense, the Indemnified Party against the Third Party Claim with counsel of its
choice so long as (i) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will

 

55

--------------------------------------------------------------------------------


 

have adequate financial resources to defend against the Third Party Claim and
fulfill its indemnification obligations hereunder, (ii) the Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief against the Indemnified Party, and (iii) the Indemnifying Party conducts
the defense of the Third Party Claim actively and diligently.

 

(c)           If the Indemnifying Party shall assume the control of the defense
of any Third Party Claim in accordance with the provisions of this Section
11.03, (i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of such Third Party Claim if the
settlement does not release the Indemnified Party from all liabilities and
obligations with respect to such Third Party Claim or the settlement imposes
injunctive or other equitable relief against the Indemnified Party and (ii) the
Indemnified Party shall be entitled to participate in the defense of such Third
Party Claim and to employ separate counsel of its choice for such purpose.  The
fees and expenses of such separate counsel shall be paid by the Indemnified
Party.

 

(d)           Each party shall cooperate, and cause their respective Affiliates
to cooperate, in the defense or prosecution of any Third Party Claim and shall
promptly furnish or cause to be furnished such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
or appeals, as may be reasonably requested in connection therewith.

 

Section 11.04.  Supplemental Schedules.  From time to time, but no later than
ten days prior to the Closing Date, Sellers may disclose any matters arising or
occurring after the date hereof that, if they had arisen or occurred on or prior
to the date hereof, would have been required to be disclosed on the Schedules. 
Buyer shall have the right to review such disclosure for a period of five days
after receipt thereof.  At any time within such five day time period, Buyer
shall have the right to terminate this Agreement by delivery of a notice to
Seller if, in the absence of an amendment to the Schedules to incorporate such
disclosure and taking into account the effect of any items previously disclosed
by Sellers pursuant to this Section 11.04, the condition to Buyer’s obligation
set forth in Section 10.02(a) would not be able to be satisfied.  This notice,
if given, shall specify the information forming the basis for the decision to
terminate.  Sellers shall have five days after receipt of such notice to review
with Buyer the information forming the basis of the decision to terminate and to
attempt to agree on corrective measures, if any.  If the parties cannot agree on
corrective measures within such five day period, then this Agreement shall
terminate.  If this Agreement is not terminated as permitted by this Section,
the Schedules shall be deemed to have been amended by such disclosures as of the
end of the time immediately prior to the Closing, and Sellers shall have no
liability hereunder for any such disclosures.

 

Section 11.05.  Calculation of Damages.  (a) The amount of any Damages payable
under Section 11.02 by the Indemnifying Party shall be net of any

 

56

--------------------------------------------------------------------------------


 

amounts recovered or recoverable by the Indemnified Party under applicable
insurance policies, or from any other Person alleged to be responsible therefor,
and the Indemnified Party shall use commercially reasonable efforts to recover
such amounts.  If the Indemnified Party receives any amounts under applicable
insurance policies, or from any other Person alleged to be responsible for any
Damages, subsequent to an indemnification payment by the Indemnifying Party,
then such Indemnified Party shall promptly reimburse the Indemnifying Party for
any payment made or expense incurred by such Indemnifying Party in connection
with providing such indemnification payment up to the amount received by the
Indemnified Party, net of any expenses incurred by such Indemnified Party in
collecting such amount (including any increased premiums under any such
insurance policies).  For purposes of calculating the unpaid Taxes of the
Transferred Subsidiaries and HEE as of the Closing Date for which ACI is
responsible pursuant to Section 8.02(d)(viii), in the case of any Taxes that are
payable for a taxable period that includes (but does not end on) the Closing
Date, the portion of such Tax related to the portion of such taxable period
ending on the Closing Date shall, in the case of any Tax based upon or related
to income, be deemed equal to the amount which would be payable if the relevant
taxable period ended on the Closing Date.

 

(b)           The Indemnifying Party shall not be liable under Section 11.02 for
any punitive or speculative Damages.

 

Section 11.06.  Assignment of Claims.  If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to Section
11.02 and the Indemnified Party could have recovered all or a part of such
Damages from a third party (a “Potential Contributor”) based on the underlying
Claim asserted against the Indemnifying Party, the Indemnified Party shall
assign such of its rights to proceed against the Potential Contributor as are
necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

 

Section 11.07.  Exclusivity.  Except with respect to claims based upon fraud or
intentional misrepresentation, the indemnification rights provided in this
Article 11 shall be the sole and exclusive remedy of the parties following the
Closing (a) for any and all breaches or alleged breaches of any representations,
warranties, covenants or agreements of the parties in this Agreement or in any
Schedules or certificates delivered pursuant hereto, or (b) otherwise in
connection with the transactions contemplated hereby.  This Section 11.07 shall
not limit any rights, obligations or remedies available to any party under the
Transition Services Agreement or the Web Services Agreement, all of which are
expressly preserved.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 12
TERMINATION

 

Section 12.01.  Grounds for Termination.  This Agreement may be terminated at
any time prior to the Closing:

 

(a)           by mutual written agreement of ACI and Buyer (the “Final
Termination Date”);

 

(b)           by either ACI or Buyer if the Closing shall not have been
consummated on or before June 30, 2005;

 

(c)           by Buyer pursuant to Section 11.04;

 

(d)           by Buyer if either (i) there has been a breach of, or inaccuracy
in, any representation or warranty of any Seller contained in this Agreement or
(ii) any Seller has breached or violated any covenant contained in this
Agreement, in each case which breach, inaccuracy or violation (x) would result
in, or would reasonably be expected to result in, the failure to satisfy a
condition set forth in Sections 10.01 or 10.02 and (y) cannot be or has not been
cured on or before the earlier of five Business Days before the Final
Termination Date or ten Business Days after the Buyer notifies ACI of such
breach, inaccuracy or violation;

 

(e)           by ACI if either (i) there has been a breach of, or inaccuracy in,
any representation or warranty of Buyer contained in this Agreement or (ii)
Buyer has breached or violated any covenant contained in this Agreement, in each
case which breach, inaccuracy or violation (x) would result in, or would
reasonably be expected to result in, the failure to satisfy a condition set
forth in Sections 10.01 or 10.03 and (y) cannot be or has not been cured on or
before the earlier of five Business Days before the Final Termination Date or
ten Business Days after a Seller notifies Buyer of such breach or violation; or

 

(f)            by either ACI or Buyer if consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any court or governmental body having competent jurisdiction.

 

The party desiring to terminate this Agreement pursuant to Sections 12.01(b),
12.01(c), 12.01(d), 12.01(e) or 12.01(f) shall give notice of such termination
to the other party.

 

Section 12.02.  Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 12.01, this Agreement, other than the provisions
of Sections 5.06 (Confidentiality of Sellers), 6.01 (Confidentiality of Buyer),
7.05 (Public Announcements) and Article 13 (Miscellaneous), will then be null
and void and have no further force and effect and all other rights and
Liabilities of the parties hereunder will terminate without any Liability of any
party to any other party (or any Representative of such party), except for

 

58

--------------------------------------------------------------------------------


 

Liabilities arising in respect of willful breaches of any representation,
warranty, covenant or agreement under this Agreement by any party on or prior to
the date of termination.

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to any Seller, to:

 

Advanstar Communications Inc.

6200 Canoga Avenue, 2nd Floor

Woodland Hills, CA 91367 USA

Attention:  Joseph Loggia, Chief Executive Officer

Facsimile No.: (818) 593-5020

 

with a copy to:

 

Advanstar Communications Inc.

Damonmill Square – Suite 6A

Concord, MA 01742

Attention: Eric I. Lisman, EVP – Corporate Development and
Ward Hewins, Vice President and General Counsel

Facsimile No.: (978) 341-0451

 

and

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: Nancy L. Sanborn

Facsimile No.: (212) 450-3800

 

If to Buyer, to:

 

Questex Media Group, Inc.

c/o Audax Management Company, LLC

101 Huntington Avenue

Boston, MA 02199

Attention: Keith Palumbo

Donald G. Bramley

Young J. Lee

Facsimile No.: (617) 859-1600

 

59

--------------------------------------------------------------------------------


 

with a copy to:

 

Ropes & Gray

One International Place

Boston, MA 02110

Attention:  Paul Van Houten

Facsimile No.: (617) 951-7050

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Section 13.02.  Amendments and Waivers.  (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 13.03.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement and the other Transaction
Documents shall be paid by the party incurring such cost or expense. 
Notwithstanding the foregoing, if the transactions contemplated by this
Agreement are consummated, Buyer shall promptly reimburse and be responsible for
all expenses and charges of PricewaterhouseCoopers incurred in connection with
its review and audit of the Statement of Net Liabilities and the Statement of
Revenue and Direct Operating Expenses as set forth in the engagement letter
dated February 21, 2005 between Pricewaterhouse Coopers LLP and Advanstar, Inc.

 

Section 13.04.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; provided that Buyer may assign its rights
under this Agreement as collateral security for the debt financing described in
the Financing

 

60

--------------------------------------------------------------------------------


 

Commitments and provided further that no such assignment shall relieve Buyer of
any of its obligations hereunder.

 

Section 13.05.  Governing Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.

 

Section 13.06.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
13.01 shall be deemed effective service of process on such party.

 

Section 13.07.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 13.08.  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies or Liabilities hereunder upon
any Person other than the parties hereto and their respective successors and
assigns.

 

Section 13.09.  Entire Agreement.  The Transaction Documents and the
Confidentiality Agreement constitute the entire agreement between the parties

 

61

--------------------------------------------------------------------------------


 

with respect to the subject matter of this Agreement and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter of this Agreement.

 

Section 13.10.  Bulk Sales Laws.  Buyer, each Seller hereby waive compliance by
each Seller with the provisions of the “bulk sales,” “bulk transfer” or similar
laws of any state.

 

Section 13.11.  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

Section 13.12.  Disclosure Schedules.  The parties acknowledge and agree that
each party has or may have set forth information in the Schedules in a section
thereof that corresponds to the section of this Agreement to which it relates. 
A matter set forth in one section of the Schedules need not be set forth in any
other section of the Schedule so long as its relevance to such other section of
the Schedule or section of the Agreement is reasonably apparent on the face of
the information disclosed therein to the Person to which such disclosure is
being made.  The parties acknowledge and agree that (i) the Schedules to this
Agreement may include certain items and information solely for informational
purposes for the convenience of Buyer or any Seller and (ii) the disclosure by
Buyer or any Seller of any matter in the Schedules shall not be deemed to
constitute an acknowledgment by Buyer or any Seller that the matter is required
to be disclosed by the terms of this Agreement or that the matter is material.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

ADVANSTAR COMMUNICATIONS INC.

 

 

 

 

 

By:

/s/ JOE LOGGIA

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADVANSTAR, INC.

 

 

 

 

 

By:

/s/ JOE LOGGIA

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADVANSTAR EXPOSITIONS CANADA
LIMITED

 

 

 

 

 

By:

/s/ JOE LOGGIA

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ADVANSTAR.COM, INC.

 

 

 

 

 

By:

/s/ JOE LOGGIA

 

 

 

Name:

 

 

Title:

 

 

 

 

 

QUESTEX MEDIA GROUP, INC.

 

 

 

 

 

By:

/s/ YOUNG LEE

 

 

 

Name:

Young Lee

 

 

Title:

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------
